Citation Nr: 1723145	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder, to include as secondary to the service-connected low back strain and, if so, whether the claim should be allowed. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to the service-connected low back strain and, if so, whether the claim should be allowed. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, to include as secondary to the service-connected low back strain and, if so, whether the claim should be allowed.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder, to include as secondary to the service-connected low back strain and, if so, whether the claim should be allowed. 

5.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected low back strain.  

6.  Entitlement to service connection for headaches, to include as secondary to the service-connected low back strain.   

7.  Entitlement to service connection for acute and subacute peripheral neuropathy of both upper and both lower extremities.  

8.  Entitlement to service connection for neurobehavioral effects.  

9.  Entitlement to service connection for non-Hodgkin's lymphoma.  

10.  Entitlement to an effective date prior to July 1, 2011, for service connection for left lower extremity radiculopathy.  

11.  Entitlement to an effective date prior to July 1, 2011, for service connection for right lower extremity radiculopathy.  

12.  Entitlement to an increased disability rating for low back strain, currently evaluated as 40 percent disabling.  

13.  Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities (TDIU), on a schedular basis as of July 1, 2011, and prior thereto on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had honorable active duty in the Army from January 1977 to November 1979.  Her DD 214 reflects that she had over one year and 3 months of foreign service.  Her military occupational specialty was multichannel communications equipment operator.  She was a high school graduate or equivalent.  

The increased rating for service-connected low back disability comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March and June 1999 of a Department of Veterans Affairs (VA) Regional Office (RO) which proposed to reduce, and then actually reduced, a 40 percent rating for that disorder to 20 percent, effective September 1, 1999.  The Veteran perfected an appeal but, subsequently, in a March 2000 rating decision reinstated the 40 percent rating, retroactively effective from September 1, 1999, resulting in a 40 percent rating for the entire appeal period.  However, the Veteran has continued to appeal for a higher disability rating for her low back disability.  

The Veteran perfected an appeal from an April 2001 rating decision which denied entitlement to a TDIU rating.  

As explained in the April 2015 Board remand the Veteran's past hearing request is been considered to be withdrawn.  38 C.F.R. § 20.704(e). 

Historically, a February 2007 Board decision denied service connection for a right hip disorder, denied a rating in excess of 40 percent for service-connected low back strain, and denied a TDIU rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in July 2008 granted a Joint Motion for Remand (JMR) and vacated the February 2007 Board decision, and remanded the matters to the Board.  

In June 2009 the Board again denied those claims but the Veteran and appealed, and in September 2010, the Court granted an August 2010 JMR vacating the Board's 2009 decision as to the increased rating and TDIU claims but left intact the Board's June 2009 denial of service connection for a right hip disorder.  As such, this issue was not vacated by the September 2010 Court Order.  

In February 2011, the Board again denied a rating in excess of 40 percent for service-connected low back strain and a TDIU claim.  On appeal in June 2012 the Court issued a Memorandum Decision, vacating the Board's 2011 decision as to those issues and remanded those issues to the Board.  

A May 2012 rating decision granted service connection for radiculopathy of each lower extremity, rating each 20 percent disabling under Diagnostic Code 8620 (sciatic neuritis), effective July 1, 2011.  This resulted in the Veteran's having had only the 40 percent rating for her only service-connected disability of her low back strain since July 22, 1996, and a combined disability rating of 60 percent since July 1, 2011 (including a bilateral factor of 3.6 percent).  A Notice of Disagreement (NOD) was filed in July 2012.  

A September 2013 rating decision denied service connection for a left hip disorder and headaches.  

In April 2015 the Board remanded the claims for a rating in excess of 40 percent for a low back strain and entitlement to a TDIU rating.  Other claims were remanded for the issuance of a Statement of the Case (SOC) because NODs had been file, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  These issues were service connection for a left hip disorder and for headaches, to include both being claimed as due to service-connected low back strain; whether new and material evidence had been received to reopen claims for service connection for a cervical spine disorder, a left knee disorder, a right knee disorder, and a right hip disorder (to include each as being secondary to the service-connected low back disorder); and an effective date earlier than July 1, 2011, for service connection for radiculopathy of each lower extremity radiculopathy.  These issues were addressed in a November 2016 SOC and the appeal as to those issues was perfected by filing a VA Form 9 later that month.  

Entered into VBMS on October 23, 2012 under "SHARE Print Screen" is a record that indicates that the Veteran called inquiring about the status of her appeal.  That record further reflects that the appeal of the effective dates established as of July 1, 2011 for service connection for radiculopathy of each lower extremity had been erroneously commenced due to a miscommunication with her attorney and she requested that the appeal be cancelled.  However, the attorney representing her, at that time, did file a Notice of Disagreement (NOD) to the May 2012 rating decision which established July 1, 2011 as the effective dates for service connection for those disabilities.  Subsequently, a May 6, 2013 letter from her attorney clarified that the Veteran had no intent to withdraw the appeal and that the Veteran's comments had been misinterpreted.  Accordingly, the appeal as to those matters has not been withdrawn.  

In April 2017 the Veteran's representative filed an NOD, on VA Form 21-0958, to a March 2017 RO decision denying service connection for acute and subacute peripheral neuropathy of both upper and both lower extremities; neurobehavioral effects; and non-Hodgkin's lymphoma.  As yet, no SOC has been issued addressing the denials of these claims and, so, they must be remanded for that purpose.  

The Veteran submitted a copy of a report of an August 2013 VA thoracolumbar spine examination with handwritten comments, as well as a letter in September 2013 alleging that the VA examiner had been untruthful.  Most of the comments simply stated that the VA examiner lied because the examiner had not reviewed the Veteran's clinical record, by refusing the review private chiropractic records which the Veteran had brought to the examination; had not done range of motion testing; had not reported that the Veteran had the flare-ups of which she complained at the examination; and reported that the Veteran did not have intervertebral disc syndrome (IVDS) which had been documented by private medical sources.  The Veteran also wrote on the copy of the examination report that she had "severe" radiculopathy, whereas the examiner had reported she had "moderate" radiculopathy.  

A November 1, 2013 letter from a Privacy Officer of a VA Medical Center in Orlando, Florida, to the Veteran stated that her September 27, 2013 request to amend the official examination report of August 23, 2013 had been reviewed but denied because the information she wished to be amended had been found to be accurate.  She was informed of how to appeal the determination to the VA Office of General Counsel.  

In response, the Veteran sent in a handwritten letter, dated September 16, 2013, and date stamped as received by the Office of General Counsel on November 14, 2013, in which she continued to express disagreement with the contents of that examination report.  

A February 3, 2014 letter from VA's Assistant General Counsel to the Veteran informed her hat as to her disagreement with VA's refusal to amend the examination report, the matter was referred to the RO without action by General Counsel because the Privacy Act remedy of permitting amendment of a VA record could not be used as a basis to challenge or collaterally attack a VA benefit determination.  Citation was made to Pellerin v. Veterans Administration, 790 F.2d 1553 (11th Cir. 1986), Sugue v. Derwinski, 26 F.3d 8 (2nd Cir. 1994), cert. denied, 515 U.S. 1102 (1995), and Office of Management and Budget Guidelines (40 F.R. 28,948, 28,958).  She should expect to receive a direct reply from the RO.  

A February 3, 2014 letter from VA's Assistant General Counsel to the St. Petersburg Veterans Service Center Manager forwarded the Veteran's appeal correspondence for appropriate handling.  

It is not clear whether the RO has, as implied by the Assistant General Counsel, contacted the Veteran relative to this matter, and it is also not clear whether the Veteran's correspondence had been construed to be a Notice of Disagreement (NOD) which would initiate an appeal and require the issuance of a Statement of the Case (SOC) and, if so, whether any such SOC should be issued by either the RO or the VA Medical Center.  Thus, this matter is referred to the RO for clarification and any appropriate action, to include the issuance of an SOC, if required.  Generally see Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Also, received on April 26, 2017, was the Veteran's VA Form 21-526b, Supplemental Claim for Compensation, in which the Veteran claimed service connection for autoimmune disease, "Auto hepatitis," and osteoporosis as related to exposure to various possible toxins at Ft. McClellan during her military service.  The RO has not yet adjudicated these claims and, so, the Board has no jurisdiction over them.  Thus, these matters must be referred to the RO for appropriate consideration and action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The adjudication of these claims could have an impact on the claim for a TDIU rating.  Thus, adjudication of the claim for a TDIU rating must be deferred, pending development of these other issues.  

The issues of entitlement to a TDIU rating and service connection for acute and subacute peripheral neuropathy of both upper and both lower extremities, for neurobehavioral effects, and for non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was notified by letter in September 1990, of a rating decision that month which denied service connection for a cervical spine disorder; she was notified by letter in September 1999 of a rating decision in August 1999 which denied reopening of claims for service connection for disorders of each knee; however, she did not appeal those rating decisions.  She did not submit new and material evidence within one year of those decisions and additional service were not received; thus, those rating decisions are final  

2.  A June 2009 Board decision denied service connection for right hip pain but on appeal of that decision to the Court the Veteran withdrew the appeal as to that matter and, so, the June 2009 Board denial of service connection for right hip pain if final.  

3.  The additionally received evidence pertaining to the Veteran's claims for service connection for disorders of the cervical spine, each knee, and right hip which was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims.

4.  Inservice neck pain and headaches were acute and transitory; chronic headaches and chronic pathology of the cervical spine, including cervical arthritis and degenerative disc disease, are first shown years after active service and are unrelated to, including not caused or aggravated by, service-connected low back sprain and radiculopathy of each lower extremity.  

5.  Disability of each knee, including arthritis, is first shown years after active service and is unrelated to, including not caused or aggravated by, service-connected low back sprain and radiculopathy of each lower extremity.  

6.  Disability of each hip, including arthritis, is first shown years after active service and is unrelated to, including not caused or aggravated by, service-connected low back sprain and radiculopathy of each lower extremity.  

7.  The Veteran's claims for service connection for radiculopathy, consisting of correspondence from her attorney, were received July 1, 2011.  

8.  There is no evidence of any correspondence prior to July 1, 2011, which may be construed as an informal claim for service connection for radiculopathy of both lower extremities.  

9.  The service-connected low back strain does not cause ankylosis of the thoracolumbar spine; the Veteran does not have incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in any 12 month period; and the sciatic radiculopathy is not more than moderate in each lower extremity.   


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016). 

2.  The September 1999 rating decision that denied the petition to reopen claims for service connection for disorders of each knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2016). 

3.  The June 2009 Board decision which denied service connection for right hip pain if final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2016).   

4.  New and material evidence has been submitted to reopen the claims for service connection for disorders of the cervical spine, each knee, and right hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).  

5.  The criteria for service connection for cervical spine disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

6.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

7.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

8.  The criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

9.   The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

10.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

11.  The criteria for service connection for an effective date for service connection prior to July 1, 2011 for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2016).

12.  The criteria for service connection for an effective date for service connection prior to July 1, 2011 for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2016). 

13.  The criteria for an increased rating for service-connected low back strain, rated 40 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, Diagnostic Codes 5237 - 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Notice

As to the duty to provide notice of how to substantiate claims, by letter dated in July 2002, the Veteran was provided VCAA notice as to her application to reopen her claims for service connection for disabilities of her knees.  She was informed that she had not appealed a rating decision of February 28, 1997 which denied service connection for chondromalacia of each knee or a rating decision of June 24, 1999, that denied reopening of the claim for service connection for the right knee condition and because she had not appealed those decisions, they became final, thus requiring the submission of new and material evidence.  She was informed of what was needed to reopen those claims and that VA would assist in developing the claims.  

By letter of July 26, 2013, the Veteran was again provided notice of the need for new and material evidence to reopen previously denied claims for service connection for each knee and the previously denied claim for service connection for disability of the cervical spine.  That letter also informed her that she had a pending appeal as to the effective dates for the grant of service connection for radiculopathy of each lower extremity.  By letter in August 2012 she was provided notice of the need for new and material evidence to reopen previously denied claim for service connection for right hip disability.  VA's duty to notify was satisfied as to the claims for service connection for a left hip disorder and for headaches by letter of December 8, 2015.  

As to the claim for a higher rating for the service-connected low back disability this appeal stems from a rating decision which predates the 2000 enactment of the VCAA.  Nevertheless, by an attachment mailed to the Veteran in May 2006 along with a supplemental statement of the case (SSOC) which was a separate two page document that was merely sent along with the supplemental statement of the case and was not embedded in the SSOC.  This attachment informed her as to how disability ratings are assigned including that ratings are assigned based on a schedule for evaluating disabilities and that evidence going to her employment could substantiate her claims.  Thereafter, the RO readjudicated the claims in a July 2006 supplemental SOC (SSOC).  Further VCAA notice was provided in letters in March 2006, and August 2014.  Also, an RO letter of April 3, 2012, complied with the notice requirement that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

Although the criteria for rating the service-connected low back disorder were revised in 2003, the Veteran was informed of the new criteria in the February 2006 SSOC and of both potential rating criteria effective prior September 26, 2003, as well as the revised criteria in the May 2006 SSOC.  VCAA notice as to the TDIU claim was also provided by letters in June 2003, April 2012, June 2013, and August 2014.  In fact, the June 12, 2013, RO letter informed the Veteran of what was needed to substantiate the claims for an increased rating, claims for secondary service connection, claims for service incurrence, and a TDIU rating, in addition to explaining the respective evidence gathering responsibilities and how effective dates are determined.  

Moreover, as this case has been before the Court on three prior occasions, at which times there was never any allegation of a failure to provide proper VCAA notice, there is no prejudicial error as to the claims for an increased rating for the service-connected low back and a TDIU rating.  In sum, there is no dispute that the Veteran was afforded appropriate VCAA notice as to how to substantiate those claims.  

As to the claims for earlier effective dates for grants of service connection, as these issues stem from initial grants of service connection, there is no further VA duty to provide notice because these initial claims were granted and, so, were substantiated.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Assistance

As to the duty to assist, the Veteran's service treatment records (STRs) have been obtained.  Also, voluminous records of private and VA treatment are on file.  There is a December 5, 2016, response from the Social Security Administration (SSA) stating that the Veteran's records with that agency had been destroyed.  However, in fact, the Veteran's SSA records were previously obtained and are on file, including the favorable February 2005 decision of an SSA Administrative Law Judge (ALJ).  

The Veteran testified in support of her claim as to the rating for her service-connected low back disorder in June 1999 before a Decision Review Officer (DRO).  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The DRO hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

At the June 1999 DRO hearing the Veteran testified that she believed that her back had not gotten better at the time of the February 1999 examination when compared to prior examinations in the years before but, in fact, had gotten worse.  Also, that examiner had not done any range of motion testing.  The examination had lasted only 10 minutes and the examiner kept running out of the room to ask another physician questions.  He had not examined her properly, as had prior examiners and, so, she felt that the February 1999 examination was inadequate.  However, the Board notes that February 1999 VA examiner specifically reported that he had consulted a radiologist for interpretation of X-ray films which, in fact, the Veteran brought with her to that examination.  Obviously, this is the reason why the 1999 VA examiner left the room and those X-rays were essentially unrevealing.  Moreover, to the extent that the Veteran has reported that there was no range of motion testing performed at the 1999 examination, this is simply and uncontrovertibly not true.  While she testified that she did not remember him attempting to perform range of motion testing, the examiner specifically and with clarity noted that the Veteran had not been cooperative in performing range of motion testing.  This can only lead the Board to conclude that the Veteran's testimony at the 1999 DRO hearing is simply not credible and does not serve as a valid basis to refute the adequacy of the February 1999 VA examination.  

Also, the Veteran's service representative argued at the DRO hearing that the examiner was not in a position to make judgments as to whether an examinee had made a poor effort or to judge the degree of pain experienced, and so these comments should not be included in the report of that examination.  The Board disagrees.  It is the duty of an examiner to observe an examinee and, based on the examiner's experience, to record all relevant information.  Also, as to the allegation that the 1999 examination report was inadequate because it did not address additional loss of motion due to pain on use, such a finding, i.e., pain on use or repetitive motion, could not be determine when, as in this case, the examinee does not fully cooperate at the time of the examination.  In essence, the contentions as to the 1999 VA examination address the comment by the examiner that the Veteran did not fully cooperate and the Veteran and her representative would have the Board believe that the examiner was not qualified to make such a judgment.  However, that examiner specifically noted that the Veteran refused to even attempt lateral bending.  Accordingly, the Board finds that the February 1999 VA examination was not inadequate and while it led to a rating decision which proposed to reduce the 40 percent rating, a subsequent examination, at which the Veteran is shown to have fully cooperated, was the reason that the proposed reduction was never effectuated.  Moreover, at her request (in VA Form 9 in September 1999) she was provided with another VA rating examination in February 2000, based upon which her 40 percent disability rating was retroactively restored.  

The February 2007 Board decision was vacated, in part, because it was unclear whether a March 2004 VA examiner had reviewed prior VA examination reports and, so, the adequacy of that examination report was in doubt.  

However, as it did in the 2009 and 2011 Board decisions, the Board again does not find that the March 2004 VA examiner's statements leaves "unclear" whether he reviewed examinations other than the examination that was available via the computer.  In arriving at this conclusion, the Board has read the words referred to in the Joint Motion in the context of the paragraphs in which those words are found and in the context of his other comments.  

In this regard, the first paragraph of the 2004 report shows that the examiner first referred to the request to provide results needed to evaluate the disability under current and prior sets of spine criteria.  Only after this sentence did that examiner note that only the prior examination report was found in the computer.  The Board interprets these sentences as meaning that the examiner explained that, after using a computer, his reference to an April 21, 2001 examination report is obviously an entry shown on a computer screen for the April 21, 2001 rating decision.  This is because there is no indication that the Veteran ever was scheduled for an April 21, 2001 compensation examination.  Moreover, the examiner stated that he had reviewed the claims file and it is noted that the examination reports referred to (and the rating decision dated April 21, 2001) are of record.  There is no reason to believe the examiner was being untruthful about having reviewed the past examination reports.  In fact, while the examiner stated that earlier reports were not available in the computer, he specifically referred to one of those earlier reports, the June 2000 examination report, in his discussion.  This could only have been done because the examiner reviewed all pertinent evidence.  

In particular, the March 2004 examiner's reference to early examination reports not being available on the VA computer system was made in reference to a request by the RO that the examiner provide results that went to both the then current rating criteria and the rating criteria that were in existence prior to the 2002 and 2003 revisions.  Though the March 2004 examiner was unable to find the earlier criteria in the computer system, the examination report provided the necessary information to address all pertinent criteria.  That examiner indicated that he had reviewed the claims file and, regardless of what reports were available in the computer system, there is no indication that the claims file did not contain all relevant reports.  In short, the Board finds that the 2004 examiner reviewed all pertinent evidence.  Moreover, "the Court has never decided that in every case, a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis."  Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (emphasis omitted).  As to the allegation that the VA medical examiner did not review all of the evidence of record, and particularly did not consider all of the positive evidence, the appellant confuses the duties of the VA adjudicators with that of a medical examiner.  The Court has made clear that medical examiners and VA adjudicators, such as the Board, have specific and different responsibilities.  "The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the element of disability present."  38 C.F.R. § 4.2; see Moore, supra.  A medical examiner is not bound by such requirements; rather, it is a medical examiner's responsibility to provide a well-supported opinion so that the rating specialist may carry out its duty to weigh the evidence of record.  See Moore, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The critical question is whether the examination report is adequate for rating purposes, providing the undersigned with information necessary to make an informed determination.  The Board finds that the 2004 examination report is more than adequate.  

The Veteran, personally, has challenged the adequacy of the August 2013 VA thoracolumbar spine examination.  In submitting a copy of that examination  report, including her with handwritten comments, as well as a letter in September 2013 she alleged that the VA examiner had lied because the examiner had not reviewed the Veteran's clinical record, had refused to review private chiropractic records which the Veteran had brought to the examination; had not done range of motion testing; had not reported that the Veteran had the flare-ups of which she complained at the examination; and reported that the Veteran did not have IVDS, which had been documented by private medical sources.  The Veteran also wrote on the copy of the examination report that she had "severe" radiculopathy, whereas the examiner had reported she had "moderate" radiculopathy.  

However, the Board finds no reason to believe that the August 2013 VA examiner was untruthful.  The Veteran offers no reason or motive why the examiner would have been untruthful in any regard, including having reported that the examiner reviewed the record.  The examination report specifically noted that the Veteran had brought with her additional private clinical records.  While she alleges that range of motion testing was not done, she made the same allegation as to the 1999 VA examination and, as noted, that examination reported specifically noted that she had not cooperated in range of motion testing.  As to the 2013 examination, again, the Veteran offers no reason why the examiner would be untruthful in reporting the result of range of motion testing or in recording that she did not report having flare-ups.  While the report of the examination may inadvertently contain a notation that there was no IVDS, the fact is that this is well established and even the 2013 VA examiner reported that she had radiculopathy as a symptoms of IVDS when performing, at that time, a peripheral nerve examination.  The Veteran's disagreement, as a lay person, with the assessment of the severity of the bilateral lower extremity radiculopathy by the 2013 examiner (moderate as opposed to severe), who is a trained medical expert, is not a valid basis for questioning the validity of the results of that examination.  

The Board finds that the VA examinations of record adequate because the examiners discussed the relevant medical history, described the disabilities being evaluated and associated symptoms in detail and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In April 2015 Board remanded the case for additional development.  Following the Board's directive, by RO letter of November 25, 2015, the Veteran was informed that during transfer from paper files to electronic files three records were missing and could not be located and, so, were unavailable for review.  She was requested to submit, if she had them in her possession, copies of a June 2002 VA Form 21-8940, Application for Increased Compensation Based on Unemployability; the December 2006 Appellant Brief, and the August 2002 U.S. Department of Labor Report.  She was also requested to execute a release to allow the RO to up-date all private treatment records currently of record.  

A November 25, 2015 VA Form 27-0820, Report of General Information, reflects that in response to the November 20, 2015 RO letter the Veteran called and stated that VA already had records of October 2000 and private records of December 2002, and that she had mailed all other records on November 25, 2015.  In December 2015, pursuant to the 2015 remand, she submitted copies of records of chiropractic treatment in May and June 2013 at the Glover Chiropractic Clinic and from July 2012 to April 2013 at Arsenault Chiropractic, P.A.  

As to a June 2002 VA Form 21-8940, although requested to submit a copy thereof, on November 29, 2015, the Veteran submitted copies of VA Forms 21-8940 dated in April and July 2000 (which were already of record) stating that this proved that April 2000 was when she filed her TDIU claim.  She did not indicate that she had in her possession a copy of a June 2002 VA Form 21-8940.  She Veteran returned a copy of the November 20, 2015 RO letter with an annotation stating that she had filed the VA Form 21-8940 of June 2002 with the VA RO in Montgomery, Alabama.  

Also, the 2011 Board decision noted that a June 2002 VA Form 21-8940 had provided information that the Veteran has completed two years of college, and had worked as an office clerk, accounting assistant, and cashier.  She further reported that, although she last worked in March 2000, she was last employed full-time in October 1996.  This information is essentially the same was reported in the April and July 2000 VA Forms 21-8940.  Thus, the Board concludes that there is no prejudice to the Veteran as a result of a June 2002 VA Form 21-8940 not now being part of the record.  

Also pursuant to the 2015 Board remand, the Veteran returned a copy of the November 20, 2015 RO letter with annotations that she could not find copies of VA treatment records for the month of October 2000 or private medical records for the month of December 2002.  

As to the December 2006 Appellant Brief, this record (filed by the Veteran's then service representative, Disabled American Veterans) is of record (and was previously of record).  

As to the August 2002 U.S. Department of Labor Report, a copy of the report was and still is on file, having been part of the records obtained from SSA.  Moreover, it is clear that this record relates to the termination of the Veteran's civilian employment with the Department of Defense following an on-the-job injury which was to include left CTS and a left carpal tunnel release as part of her June 2001 postservice work related injury for the purpose of Workers' Compensation.  

The 2015 Board remand also requested that a medical opinion as well as treatment records of August and September 2000 of Dr. J. Neil of the Alabama Back Pain Clinic be obtained.  These records are on file.  Likewise, VA treatment records of October 2000 are of record, as requested.  Also, a February 2001 report of Dr. L. Schulman, a June 2000 statement of Dr. L. Russell of the Alabama Chiropractic Clinic, and these are also of record (and these were previously of record, having been part of records obtained from SSA).  

The request for the RO to obtain a report of an April 2001 VA examination was an error on the part of the Board in the 2015 remand.  As was previously explained in prior Board decision, vacated by the Court, a March 2004 VA examiner made reference to a VA examination of April 21, 2001 but this also was in error and is interpreted as meaning a reference to an April 21, 2000 rating decision (which is on file) because there is otherwise nothing in the record suggesting that the Veteran was ever scheduled for an examination on April 21, 2000.  

Received on November 29, 2015, were a copies of records of August and September 2000 of the Alabama Disability Determination Service, as well as the September 2000 private opinion of J. D. Neil, a chiropractor, together with his treatment records in 2000 (which were previously of record, having been part of records obtained from SSA).  Also received were records in June 2002 of Dr. Curtis as to treatment for the Veteran's postservice job-related right wrist injury and right CTS surgery.  

Also pursuant to the 2015 Board remand, the Veteran returned a copy of the November 20, 2015 RO letter with annotations that she could not find copies of VA treatment records for the month of October 2000 or private medical records for the month of December 2002, and stating that she had filed the VA Form 21-8940 of June 2002 with the VA RO in Montgomery, Alabama.  

The 2015 Board remand requested that VA treatment record from VA facilities in Orlando and Leesburg, Florida, from 2008 be obtained and, also, that a medical opinion as to the impact of the Veteran's service-connected disabilities on her employability be obtained.  The requested records are now on file and the Veteran was examined and a relevant opinion obtained as to the impact of her service-connected disabilities in October 2016.  

Of all of the actions in the 2015 Board remand to obtain evidence which putatively was not of record (and much of it was), the only evidence not obtained was a June 2002 VA Form 21-8940.  However, as noted, multiple other VA Forms 21-8940 have provided the information needed in this case.  As to compliance with the 2015 Board remand, the Veteran was requested to submit a copy of this document, but did not have it in her possession.  While the remand instructed that a Formal Finding of Unavailability be made as to this matter, and this was not done, the Veteran has been fully informed of the steps taken to obtain this record.  Thus, there is no prejudice to the Veteran as a result of there not having been made a Formal Finding of Unavailability.  

Accordingly, the Board finds that there has been substantial compliance with all prior Board remands, including the most recent remand in 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).  The Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008)), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

Background

An August 4, 1977 STR shows that the Veteran was seen for a complaint of low back pain of one week's duration.  She was seen again the next day for a complaint of chest and low back pain.  

The Veteran was seen on December 1, 1977 for a complaint of low back pain with a burning sensation in her pelvis during and when not urinating.  It was noted that a November 25, 1977 urinalysis had detected "trichomonas" organisms.  The assessment was a urinary tract infection (UTI).  

On March 13, 1978 the Veteran was seen because she reported having re-injured her low back.  She was given a Physical Profile limiting her duties for 30 days.  That profile was renewed in May 1978.  

At a physical therapy clinic on March 21, 1978 the Veteran reported having a history of 6 to 8 months of episodic low back pain but she denied paresthesia and anesthesia in the lower extremities.  On examination deep tendon reflexes (DTRs) and muscle strength were within normal limits.  Straight leg raising (SLR), bilaterally, was negative.  She had palpable tenderness, bilaterally, from L4 to S1.  The assessment was bilateral low back pain of the L4-S1 area.  Another STR of that same date shows that she had had a burst blood vessel in her left leg causing bruising but no swelling, for which she was to apply hot soaks and analgesic balm.  

A June 28, 1978 STR shows that the Veteran had had low back pain for 10 months without evidence of trauma.  It began during basic training and radiated to the mid-back.  It was noted that her pain radiated to the mid-back.  Neurologically, including DTRs, she was normal.  X-rays were within normal limits.  

In August 1978 the Veteran was referred for an evaluation due to complaints of difficulty swallowing food and swelling after meals.  It was recorded that this had been present for one year.  Both salivary glands could be palpated, and were tender.  There was a provision diagnosis of possible stones in the duck of the salivary gland on the right, possible blockage of the esophagus, and possible allergies.  When evaluated on September 1, 1978 she had palpatory pain of the sternocleidomastoid muscles, bilaterally, with point tenderness at the origin.  The impression was myofascial pain dysfunction secondary to working conditions.  

On September 1, 1978 it was noted that the Veteran had a history of neck pain, which had been present since holding her head in an abnormal position while working on radio equipment.  She had pain on palpation of the sternocleidomastoid muscles, bilaterally, with point tenderness at the origin of the muscles.  The impression was myofascial pain dysfunction, secondary to working conditions, for which she was given Diazepam and to return to the clinic in a week for renewal of medication.  

On September 11, 1978 the Veteran returned and it was reported that she still had bilateral sternocleidomastoid muscle spasm, secondary to her working position which had not responded to Diazepam.  Additional treatment in the form of ultrasound and exercises was recommended.  The next day it was reported that she had had a history of sternocleidomastoid (SCM) muscle pain for one (1) year, and the latest onset had been one week ago.  The pain intensified after wearing her helmet, after eating, and at night.  She had SCM tenderness to palpation, greater on the left side than the right, but good cervical range of motion.  She reported having occasional occipital headaches.  She was to be given hot pads and ultrasound treatment.  

On September 28, 1978 the Veteran was given a Physical Profile limiting her duties for 30 days because she was not medically qualified to work with a helmet, in a communications truck, or work involving forward bending of the neck, due to job related chronic neck pain, and muscle spasm.  

In November 1978 it was noted that the Veteran had received 7 of 10 scheduled treatments at a military physical therapy clinic.  She was instructed as to isometric exercises for SCM spasm.  

A December 4, 1978 STR shows that the Veteran complained of daily migraine headaches, for which she had taken over-the-counter (OTC) medication without results.  The headaches were right sided and preceded by an aura of flashing light.  She also had a throbbing pain in the back of her neck.  A limited examination, not including a complete neurological evaluation, was negative.  The assessment was migraine headaches, by history.  She was to return for a neurologic examination.  

VAOPT records show that in September 1980 the Veteran complained of low back pain.  

The Veteran original claim for VA compensation, VA Form 21-526, was only for "back pain" and was received on February 4, 1981.  

On VA examination in March 1981 the Veteran complained of low back pain.  On physical examination there was no noted abnormality, including on neurologic evaluation which revealed that DTRs were present and equal, sensation was intact, pain was not produced on percussion over the spinous processes, lateral processes or paravertebral musculature in the lumbar area.  VA lumbosacral X-rays in March 1981 were negative, revealing the intervertebral disc spaces were intact.  The relevant assessment was low back pain.  

On VA general medical examination in March 1985 it was noted that the Veteran reported that in 1983 she began having constant discomfort in the neck with occasional numbness of the right hand.  In August 1994 a chiropractor had told her that her pain was attributable to cervical neuralgia.  On examination there was no clinical evidence of atrophy or muscle weakness.  The diagnosis was that discogenesis of the cervical and/or lumbosacral spine was to be ruled out.  X-rays revealed straightening of the normal lumbar lordosis but the vertebral bodies and disc spaces were well maintained.  

In July 1985 J. Heuser, a chiropractor (D.C.) reported having treated the Veteran for her spine.  X-rays had revealed spinal imbalance, a slight curvature of the mid-back, cervical "towering," and cervical osteoarthritis.  The diagnosis was a cervical sprain-strain, and right sacroiliac sprain-strain.  In a September 1985 statement that chiropractor reported that she was being treated for sprains of the cervical, thoracic, and lumbosacral spinal segments.  

On VA examination in September 1985 the Veteran reported that her low back pain had moved up to her neck, and she had a lot of headaches.  She sometimes had right leg pain.  The examiner noted that she reported that her low back pain went up to the upper back and neck, and she would develop a headache that started at the back of the head and would last from one or two days up to a week.  The low back pain was on the right side and went down to the right calf, with numbness of the right leg.  She denied any bowel or bladder dysfunction.  On examination there were no cervical or lumbosacral muscle spasms and sensations were intact.  All reflexes were 2+ and symmetrical.  The diagnoses were low back pain with insufficient evidence, currently, of acute or chronic disability of the lumbosacral spine; thoracic spine osteoarthritis; and cervical spine osteoarthritis, without limitation of motion.  Cervical spine X-rays revealed small osteophytes of the C5-6 interspace and straightening of the usual lordosis, most likely due to patient positioning.  Lumbosacral X-rays found no evidence of degenerative changes.  

A November 13, 1987 VAOPT record reflects the Veteran's complaints of neck stiffness and headaches.  After an examination the assessment was cervical myalgia.  

Received on October 19, 1988 were private clinical records which include the Veteran's being seen at the emergency room on June 22, 1987 at the "Humana Hospital Bennett" for pain in her back, neck, and back of her head.  She felt that she might have twisted her neck when riding in a car.  She had tenderness and spasm at the posterior aspect of the base of her neck.  The assessment was a neck strain, for which she was given a soft cervical collar.  Cervical X-rays revealed degenerative changes of the lower cervical vertebrae.  

Also received on October 19, 1988, was a September 26, 1988, record from a physician of the Lauderdale Medical Center showing that X-rays revealed the pelvis was rotated anteriorly on the right, and decreased intervertebral disc space at L3-4, L4-5, and L5-S1.  

Submitted with the Veteran's September 5, 1989 claim for increase was a June 28, 1989 statement from D. Frerking, D.C., reporting that he was treating the Veteran for cervical and mid-thoracic area pain, which appeared to be chronic.  X-rays demonstrated loss of cervical lordosis, and degenerative joint disease (DJD) at C5-6 and C6-7, as well as thoracic scoliosis.  

In a VA Form 1-9 in February 1990 the Veteran stated that she had been told in 1981 that her cervical vertebrae were beginning to degenerate.  

A September 6, 1990 rating decision, observing the Veteran's complaints in the February 1990 as to her cervical spine, denied service connection for a cervical spine disorder as not incurred inservice and not related to the service-connected low back disability.  The Veteran was notified of this by RO letter dated September 26, 1990, and attached thereto was a notification of her appellate rights.  

Received on September 28, 1990, was VA Form 1-646, Statement of Accredited Representative, stating that the Veteran's claim for an increased rating should be expanded to include her problems with her cervical spine.  

VAOPT records show that in October 1990 she complained of a stiff neck and a headache.  The relevant assessment was temporomandibular joint (TMJ) syndrome.  

In a January 1991 Informal Hearing Presentation the Veteran's the Veterans Service Organization representative observed that she had contended that her service-connected low back disorder was worsening and that she was having neck pain and headaches.  

VA X-rays in June 1991 of the lumbar spine revealed no abnormality, including that the intervertebral disc spaces were well maintained.  

On VA examination on June 3, 1991 the Veteran complained of pain in the neck, as well as the low, mid, and upper back, and also severe headaches.  She reported that pain radiated into her buttocks and down her left leg to her calf.  On examination DTRs in the lower extremities were rated as "2/5" but muscles in the lower extremities were of normal strength, at 5/5.  She had decreased dermatomal sensory changes in the S1 distribution in the left lower extremity, as well as mild left sciatic notch tenderness.  X-rays revealed mild L5-S1 interspace narrowing.  The diagnosis was lumbar disc disease with mild left lower extremity radiculopathy.  The examiner was of the opinion that the condition would cause a mild to moderate amount of difficulty with repetitive bending, stooping, and lifting.  

Received on June 5, 1991, was a record from Mahoney & Blumberg Orthopaedics showing that on evaluation in November 1990 the Veteran reported having injured her back and neck during service in 1977 when she fell while running.  She related that since then she had had episodic difficulty in the right side of her neck, shoulder, right flank, and low back.  In addition to neck pain, she had headaches.  On examination she had full range of motion of her hips.  A neurological evaluation was negative.  Cervical spine X-rays revealed degenerative changes but lumbar spine X-rays were normal.  It was reported that she had a condition of the neck but the exact etiology was unclear because the accident in 1977 "hardly seems to have been bad enough to cause what she has."  

An April 30, 1992 VAOPT record shows that the Veteran reported having injured her low back and neck during service.  The assessment was that the neck and back pain were probably "myofascial, posture related."  

A September 18, 1992 Board decision denied an effective date prior to September 5, 1989 for a 10 percent rating for the service-connected low back disorder.  It was stated that there was no evidence that she had filed a claim, as alleged in November 1979, for service connection; rather her initial claim was received in February 1991 and she did not appeal the initial noncompensable rating assigned nor did she appeal subsequent denials of claims for increased ratings, all of which she had been notified.  Rather, she had filed additional claims for a compensable rating which had been denied and of which she was notified but did not appeal.  Ultimately, a claim received on September 5, 1989 for a compensable disability rating was received which was granted, and appealed.  Moreover, the earliest evidence of increased disability warranting a compensable rating was the June 1991 VA examination, which was after the September 5, 1989 claim for increase.  

VAOPTs show that in October 1992 she complained of back pain and a headache.  

A November 1992 VAOPT record reflects that in November 1992 she reported having had chronic right shoulder and right upper trapezius neck pain since a fall 10 to 15 years ago, with an increase in symptoms in the last six (6) months.  On examination she had spasm on palpation of the right SCM and right upper trapezius.  In December 1992 she reported that her neck and back felt better since she began doing prescribed exercises.  Also, a December 1992 VAOPT she reported that her right knee had begun to hurt.  A right knee X-ray was normal.  The assessment was that the right knee pain might be secondary to strain from the low back pain.  

VAOPT records also show that in April 1993 it was noted that the Veteran had quit her job as a secretary because when she started typing she developed neck and shoulder pain.  After an examination the assessment was a history of nerve entrapment in the neck with muscle spasm and headache.  A June 2, 1993, VAOPT record documents that X-rays had revealed spurs at C7.  The assessment was cervical disc disease.  

In VA Form 21-4138, Statement in Support of Claim, received on June 10, 1993, the Veteran requested an increased rating.  

On VA examination on July 27, 1993 the Veteran reported that following the inservice injury to her low back she had also had continued to complained of low back and right hip pain, which had continued after service.  She now complained of pain radiating to the upper back which began in 1992.  She complained of cervical pain, and recurrent numbness of the right arm and right leg.  On examination her carriage, posture, and gait were normal.  As to her musculoskeletal system, there was no specific limitation of motion, evidence of muscular atrophy or swelling of any joint.  She complained of tenderness along the entire spine.  SLR elicited pain in the lumbosacral area.  Her neurological system was grossly within normal limits.  The diagnosis was a history of injury to the lumbar spine, manifested by tenderness, but no specific diagnosis could be made.  There was a possibility of "myositis."  

VAOPT records August 1993 show that she complained of back spasm, but there were no complaints of radicular pain.  

VAOPT records show that in October and November 1993 the Veteran's complaints included headaches.  

VAOPT records show that in January 1994 the Veteran reported having fallen at Macy's 4 days earlier, landing on her right side.  She complained of pain of her back, neck, shoulder, and right arm.  Her right hip and thigh were also painful.  The assessment was contusions of the right side, secondary to a fall.  

On VA examination on March 22, 1994, the Veteran's complaints included muscle spasm in the cervical and lumbar areas, and recurrent headaches.  On examination there was no specific limitation of motion, evidence of muscular atrophy or swelling of any joint.  She complained of tenderness along the entire spine.  Lumbar flexion was limited to about 45 percent.  She complained of pain on all motions.  Her neurological system was grossly within normal limits.  The diagnosis was painful cervical and lumbar spinal segments, due to unknown cause, moderately symptomatic.  After X-rays the impression was degenerative changes between C5 and C7 and it was possible that an element of prior trauma might be involved.  Lumbosacral X-rays revealed perhaps slight narrowing of the L1-2 disc space and possibly L5-S1, although the changes were not gross; otherwise, there was straightening of the lumbar lordosis suggesting muscle spasm. 

In November 1994 D. S. Muransky, a chiropractor, reported that to his knowledge his office had no records of the Veteran.  

VAOPTs show that in January 1995 she complained of increased back and neck pain, and cramps in her legs.  On examination she had tension of the neck muscles.  The assessment was chronic neck and back pain.  

In VA Form 21-4138, Statement in Support of Claim, received in July 1995 the Veteran claimed service connection for residuals of an inservice right knee injury.  

VAOPTs show that in July 1995 her complaints included cervical spine pain.  On examination there was tightness and thickening of the SCM muscles, bilaterally, as well as the rhomboids.  The assessment was chronic neck, cervical-thoracic pain.  

Received on July 22, 1996, was VA Form 21-4138, Statement in Support of Claim in which the Veteran sought compensation for pain in her low back and her neck, and also stated she desired compensation for disability of the left knee and right knee due to injury sustained when she injured her low back in basic training in 1977.   

By RO letter of August 29, 1996, the Veteran was informed that she had had one year after an October 4, 1995 notice to appeal the denial of service connection for right knee disability and that decision was final.  That denial was predicated on there being no evidence of a current right knee disability.  She now had to submit new and material evidence to reopen that claim.  

On VA examination on September 17, 1996, the Veteran reported that when running in basic training she stepped in a pot hole twisting "her neck, her knee, and twisted her low back" and that the low back injury was the most severe.  She had been treated with rest, pain medication, and restricted duties for a short period.  She had had gradual improvement but in 1979 had increasing low back pain which seemed to be activity related, and then began receiving chiropractic treatment which had continued to the present.  

The Veteran reported "some right-sided tingling down the back of her leg, but not classic sciatica.  She denied either lower extremity areas of numbness or weakness in the legs.  She denied bowel or bladder difficulty."  As to her knees, the Veteran reported the insidious onset of pain one year ago, which was greater in the right knee than the left knee.  She had no history of trauma other than the fall during service.  She had not had formal treatment for the right knee but indicated that medication for her back helped her with both knees.  

On physical examination SLR, both seated and supine, was negative bilaterally.  She had a grossly nonfocal and normal neurologic examination of both lower extremities.  She had greater crepitation in the right knee than the left.  Lumbar X-rays revealed the disc spaces were maintained but there was minimal curvature of the lumbar spine, convex to the right.  The diagnoses were chronic low back strain with restricted motion; and right greater than left chondromalacia patella, with degenerative spur of the right knee by X-ray.  

Received on December 19, 1996, was a VA Form 21-4138, Statement in Support of Claim, in which the Veteran applied to reopen the claim for service connection for right disability, citing the report of the September 17, 1996 VA examination as new and material evidence.  

A February 28, 1997 rating decision granted an increase from 10 percent to 40 percent for the service-connected low back disorder based on findings at the September 1996 VA examination, effective July 22, 1996 (date of receipt of claim).  That rating also denied, as not well grounded, claims for service connection for disability of the right knee and the left knee, and found that the STRs were negative for disability of either knee and that on VA examination in March 1981 the Veteran denied musculoskeletal problems other than her low back.  The Veteran was notified of this rating decision by RO letter dated March 6, 1997.  

Records of treatment of the Veteran at a military medical facility on July 31, 1997 show that the assessment was myofascial pain.  On examination on December 10, 1998 she had no lumbosacral muscle spasm, paresthesia, foot drop, or any dysfunction of bowels or bladder.  The diagnoses were chronic upper and mid thoracic myofascitis, and chronic low back syndrome.  A March 19, 1999 clinical record states that she had a 10 year history of neck and back pain.  She had no bowel or bladder incontinence.  However, another clinical record of that same date noted that she had a longstanding history of 22 years of low back pain, status post injury in basic training when she stepped in a hole and fell on her right side.  She complained of bilateral buttock pain and cramping with walking.  

In a June 8, 1998 letter, received on June 14, 1999, P. Hou, a chiropractor of the Neck & Back Pain Clinic, reported having treated the Veteran since January 1999 for symptoms of fibromyalgia which were aggravated by an uneven pelvic tilt.  The pelvic tilt caused severe neck, low back, and knee pain.  

Military clinical records from Ft. Sill, Oklahoma, show that on December 10, 1998 a chiropractor rendered diagnoses of chronic upper and mid thoracic myofascitis, and chronic low back syndrome.  

A January 20, 1999 VAOPT record shows that the diagnostic impressions were fibromyalgia and rheumatic.  

On VA rating examination on February 4, 1999 of the Veteran's low back, she complained of daily severe pain all along her spine, from the head down to the sacrum, which was worse with sitting, lying down or prolonged standing.  She did not use a brace, cane or crutches.  She related having pain going into her left arm.  Lumbosacral X-rays she brought with her, dated in January 1999, were reviewed with a radiologist and were unremarkable.   

On physical examination the Veteran had diffuse subjective tenderness along the spinous processes and paraspinal muscles.  Range of motion was difficult to assess because of her "very poor effort."  She was willing to lean forward to only 10 degrees, and then stated that she had terrible pain.  She was not willing to do any side tilting (lateral bending).  Motor strength in the lower extremities appeared to be normal at 5/5.  Evaluation of motor strength in the upper extremities was limited due to a poor effort but appeared to be intact.  Reflexes were 2+ and equal.  There was no sensory deficit.  Musculature of the back appeared to be normal.  There was no postural abnormality.  Her gait was stable and she walked well.  The diagnosis was a back strain causing mild functional impairment.  Lumbosacral X-rays revealed normal vertebral body heights and disc space widths.  There were no destructive or degenerative changes.  

A March 1, 1999 rating decision proposed to reduce the 40 percent rating for service-connected low back disability to 10 percent.  The Veteran was notified of this by RO letter dated March 11, 1999.  

By letter receive on March 17, 1999, the Veteran requested a hearing as to the proposed reduction and alleged that the February 1999 VA examiner "did not do a though job."  

In an April 8, 1999 statement P. Hou, a chiropractor of the Neck & Back Pain Clinic, reported currently treating the Veteran for fibromyalgia and subluxation complex in the cervical and lumbar regions.  Her symptoms included constant severe neck pain, arm pain, muscle spasms, low back pain, and bilateral leg pain.  

In a June 7, 1999 statement the Veteran reported that every morning she had painful, aching numbness of her hands.  She had pain from the left shoulder to the left wrist.  Some mornings she could not raise her left arm or drive her car.  From her low back down her buttocks to her legs she had pain and spasms.  Some mornings she could not get out of bed by herself because her knees were stiff and aching.  She was in pain and misery all day, every day.  Her hands were numb at all times.  She could not hold her hands in an upright position for very long, making it difficult to type.  She could not bend, or sit or stand for a long time.  Her only relief was chiropractic treatment.  

At a June 8, 1999 hearing before a decision review officer (DRO) she believed that her back had not gotten better at the time of the February 1999 examination when compared to prior examinations in the years before but had gotten worse.  She testified that the February 1999 VA examiner had not done any range of motion testing.  The examination had lasted only 10 minutes and the examiner kept running out of the room to ask another physician questions.  He had not examined her properly as had prior examiners and, so, she felt that the February 1999 examination was inadequate.  

She testified that as a military dependent (after her active duty) when she went to a military medical facility, the records of which she submitted at the DRO hearing, she ultimately was treated by a private chiropractor (P. Hou, D.C.) who found that her pelvis was tilted on the right side and her right leg was shorter than her left leg.  

The Veteran testified at the DRO hearing that she had constant pain from the low back down to the pelvic area and to her buttocks and that it was all the way down to her legs and in to her knees.  She testified that she could only sit for about 30 minutes without having to get up and stretch.  If sitting, she was uncomfortable not only in the low back area but also in the upper back and neck, and had stiffness down her left arm.  She believed that her low back problem was causing all kinds of other problems in her body.  

In a letter, received on June 14, 1999 the Veteran stated that she wished to "reopen" her claim for service connection for her knees.  

A June 17, 1999 rating decision effectuated the proposed reduction of the 40 percent rating for the service-connected low back disorder but rather than being reduced to 10 percent the rating was reduced to a 20 percent disability rating, effective September 1, 1999.  The Veteran was notified of this by RO letter of June 21, 1999.  

The Veteran's Notice of Disagreement (NOD) to the June 17, 1999 rating decision was received on June 25, 1999.  

A June 24, 1999 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for a right knee disorder because while the evidence showed she had a right knee disability, it was not shown to be related to military service.  The Veteran was notified of this decision by RO letter of July 1, 1999.  

An August 30, 1999 rating decision determined that new and material evidence had not been submitted to reopen claims for service connection for bilateral knee disorder, and also denied, as not being well grounded, a claim for service connection for a right hip disorder.  The Veteran was notified of this rating decision by RO letter of September 9, 1999.  

VAOPT records show that on January 25, 2000 the Veteran complained of having had a back spasm and headache for two weeks, off and on.  She also reported that low back pain radiated to her right leg but it also spread up her back to her head.  VA cervical X-rays on February 4, 2000 revealed spurring at C3 thru C7, and the impression was cervical spondylosis.  Dorsal spine X-rays revealed spondylosis from T9 to T12.  X-rays of the lumbar spine were within normal limits.  On February 10, 2000, she reported that the low back pain radiated down both legs, but mostly the right leg.  She also complained of headaches, and numbness of her hands.  The impressions included fibromyalgia.  

On VA examination on February 4, 2000, no medical records were available for review by the examiner.  The Veteran reported that for the past 2 years her low back problems had worsened and had "become unbearable" in the last 6 months.  In the past a chiropractor, who treated her, told her that her hip was out of alignment and had made chiropractic adjustments.  She had received physical therapy from VA which had helped significantly.  She stated that she now had constant low back pain "which has started radiating upwards to the neck and also the back pain radiates down to the hips and the thighs."  She reported noticing cramps and knots in her legs, and sometimes she could hardly walk because of these cramps.  She described having pain in the upper back, neck, and low back, along with stiffness.  She reported more of spasms in the upper and lower back, and reported having knots and lumps all over the back and neck.  She also described migraine headaches, and knee pain.  She reported that her "whole body feels like it is falling apart."  At a VA facility she had been told she probably had fibromyalgia.  Because of her back problems she had lost two jobs.  She had started another job about 2 weeks ago but had already been out for 4 days in the new job.  Her back problems had been interfering with her occupation more and more, and had been affecting activities of daily living much more than before.  She had difficulty carrying a laundry basket up and down stairs.  Her back problems had been affecting her ability to perform household chores to a significant extent.  She could not play tennis and could not walk for excessive periods of time.  Precipitating factors of back pain were prolonged sitting, prolonged standing, bending, and picking things up.  She reported that there "nothing much" which was an alleviating factor.  Physical therapy had helped temporarily.  She had once been given a brace, which helped, but she did not use a brace at the present time, and did not use a cane or crutches.  

On physical examination the Veteran's gait was unremarkable and she did not use any assistive device.  She had tenderness over the cervical spine and more over the lumbosacral spine.  She had symmetrical tender trigger points over the shoulders, upper thoracic and lumbar areas, and anteriorly over the chest.  Lumbosacral flexion was to 65 degrees, extension was to 30 degrees, lateral flexion was to 20 degrees, and rotation was to 25 degrees, all associated with a moderate amount of pain but no significant muscle spasm.  The examiner stated that there was no significant postural abnormality and no fixed deformity, clinically.  SLR testing to 50 degrees, bilaterally, caused contralateral low back pain without any significant symptoms of radiculopathy.  DTRs were 1 - 2+, bilaterally, and symmetrically.  She was not able to perform toe-walking and heel-walking normally because of significant pain.  

It was reported that X-rays revealed cervical and dorsal spondylosis but lumbosacral X-rays revealed no abnormality.  The final diagnoses were cervical spondylosis with functional loss due to pain, moderate to severe; minimal dorsal scoliosis and spondylosis T9-T12 and functional loss due to pain, moderate to significant; chronic low back pain, with normal X-rays; and fibromyalgia.  

Based on the findings of the February 4, 2000 VA examination, a March 9, 2000 rating decision retroactively restored a 40 percent disability rating as of September 1, 19991.  The Veteran was notified of this by RO letter of March 20, 2000.  

VAOPT records show that on April 4, 2000 she reported that she was in so much pain in her low back and legs that she could not even work for half a day and was about to lose her job.  She wanted a letter estimating the amount of time she needed to be out of work due to this to give to her supervisor.  She became disgruntled when she was not given such a letter.  

Received on April 5, 2000, was a VA Form 21-4138, Statement in Support of Claim, in which the Veteran claimed service connection for a right hip disability secondary to her service-connected low back disorder.  

VAOPT records show that on April 7, 2000 the Veteran related that since she fell in a hole during service in 1977 and it had been reported that she had had 'pelvic asymmetry.  Inserts had been ineffective in treatment.  She had pain in the low back and each hip.  Pain in each hip radiated to down the legs.  She reported having pain in many areas of her body, and she had been diagnosed with fibromyalgia in 1998.  After an examination, which included orthopedic and neurologic findings, the assessment was that she had an unclear presentation.  She had known fibromyalgia but an examination for potential cervical involvement did not fully complement the picture, and this included the low back pain initially presenting as right L4-L5 radiculopathy.  Also in April 2000 she was issued a back brace.  

VA X-rays of April 5, 2000 of the Veteran's right hip were normal.  VA records show that on April 12, 2000 she reported that while walking her right hip gave way and she fell.  An April 12, 2000 VA lumbar CT scan of L3 thru S1 found no evidence of disc herniation, spinal stenosis or other significant bony or soft tissue abnormality.  A VA cervical CT scan of that same date, taken for complaints of neck pain with neurological symptoms, found no evidence of disc herniation, spinal stenosis or other significant abnormality.  

An undated letter, received in June 2000, from L. Russell of the Alabama Family Chiropractic Clinic, states that the Veteran was being treated for diagnosed fibromyalgia and severe low back pain.  She had lumbar facet syndrome and "sciatica (disc)."  Her low back pain was also causing problems in her right hip and both knees.  

On VA examination on June 6, 2000 the Veteran reported that her low back problems had been getting worse for the past 2 years, and had had chiropractic adjustments.  She reported that after service a private physician had told her that she had a pelvic tilt and that one leg was longer than the other.  The examiner referenced the February 2000 VA examination, "CPRS" records, and a statement from the Alabama Family Chiropractic Clinic.  The Veteran reported that her knees started swelling shortly after her inservice back injury, and while in the military she was told that it was related to her hips.  She was given orthopedic lifts for her shoes in 1997.  Reportedly, an examining VA physician in 1997 told her it was related to her low back.  The Veteran also related that since the recent February 2000 VA examination she had more difficulty walking, severe pain, was unable to work, and could not sit for too long.  In April she had been off work due to pain running down her legs.  She had had numbness in her arms and hands.  She reported that she could not sit or stand for too long.  She had had increasing pain and problems shopping.  She rated her pain as a constant 9.5 on a scale of 10.  Her knees would stiffen up after standing for 30 minutes.  She could not sit in a car for a long time.  

On physical examination she had an upright posture and gait, and no assistive device was used.  There was no limp or listing to her gait.  She complained of TMJ tenderness but no TMJ clicking or popping was noted, and she had smooth function of that joint.  She reported that she sometimes had a headache which would last for 2 weeks.  On range of motion testing, lumbosacral lateral bending was to 20 degrees in both directions, rotation was to 50 degrees to the left and to 35 degrees to the right; extension was to 10 degrees; and flexion was to 40 degrees with pain, stopping at the initiation of pain.  SLR was positive at 60 degrees, with low back pain in the left side, and right SLR causing pain in her hip and low back at 60 degrees.  She had bilateral trigger points at the shoulders, some intercostal spaces, hips, and medial aspects of the knees.  Range of motion of the cervical spine, hips, knees, shoulders, elbows, and wrists was conducted.  She had tenderness on patellae palpation.  She had trigger points on the medial aspects of the patellae.  

Significantly, the examiner pointed out that measurements of leg lengths revealed that from the iliac crest to the calcaneus both legs measured 41 inches in length.  She did not wear any lifts in her shoes and there was no alteration in her gait.  She could stand on her heels but could not walk on her heels.  She could rise up on her toes but could not walk on her toes.  Neurologically, strength was 4, bilaterally, in her hands and legs.  Fine motor skills were intact, and graphesthesia was intact.  Sensory function by testing with monofilament was adequate.  Position sense was intact.  Multiple radiological studies of all spinal segments and the hips done in 2000 were reviewed.  The diagnoses were fibromyalgia with chronic musculoskeletal pain with moderate - severe functional loss; cervical spondylosis, with moderate to severe functional loss; and minimal dorsal scoliosis and spondylosis T9 - T12 with mild functional loss.  

SSA records include a September 2000 report from J. Neill, a chiropractor of the Alabama Back Clinic which states that when first seen in August 2000 the Veteran complained of chronic neck and low back pain.  Examination and X-rays had revealed a chronic recurrent strain and sprain of the cervical spine, concomitant with a chronic rotatory subluxation strain and sprain of the lumbar spine and pelvic articulations.  

A September 19, 2000 VAOPT record reflects that the Veteran had had neck and back pain since 1977, with a worsening of pain in the past year without any recent injury.  She had been told by VA clinicians that she had fibromyalgia.  

An October 27, 2000 VAOPT record (obtained in compliance with the 2015 Board remand) indicates that the Veteran's problems started "several" years ago in the 1970s during service.  She developed back and hip pain which was present for several years.  Recently, within the last one to two years, she developed pain in her legs, knees, arms, shoulders, and gluteal region.  She hurt all over.  On examination there were several tender points over the upper and lower extremities and gluteal region.  The assessment was that there was no evidence of systemic disease, and she most probably had fibromyalgia syndrome.  

Included with SSA records is a report of a February 1, 2001 examination by a physician reflecting the Veteran's report of low back and right hip injury in a 1977 inservice fall.  It was also noted that in 1986 she was beginning to have neck pain, and it started back again in 1987.  After an orthopedic and neurologic evaluation the impression was that the Veteran had pain of the back, hip, neck, shoulder that appeared to be muscular in nature, as opposed to the joints and that most of her pain was due to fibromyalgia.  

SSA records include a February 1, 2001, report from Dr. L Schulman of the Physicians Group showing that the Veteran's chief complaints were right hip and low back pain, neck pain radiating to the left arm, and bilateral hand numbness.  In 1977 she fell into a hole landing on her right side causing right hip and low back pain.  X-rays were not taken at that time but she was given muscle relaxants.  She stayed in the military "for 10 years, occasionally had pain in her back, and went out and got medication."  She left the military in "1986" and went to see a chiropractor and had X-rays done, and was already having neck pain.  In 1997 an orthopedist had told her that she had degenerative arthritic disease and that her hip was "out of place on the right side."  Her neck pain had started back up again in 1987, and initially improved with spinal adjustments and muscle relaxants.  On examination she walked normally, and station and gait were normal.  She could perform heel-to-toe walking, and could walk on her heels and toes.  She did not use an assistive device but did use a back brace which seemed to help her pain, although she did not wear it to the current examination.  Thoracolumbar flexion was to 90 degrees, extension was to 30 degrees, and lateral bending was to 30 degrees.  SLR was positive, on each side, at 45 degrees.  As to her sensory system, she was intact and there were no dermatomal abnormalities or problems with sensory loss.  DTRs were 3+ in the upper and lower extremities, bilaterally.  The examiner opined that most of the Veteran's pain stemmed from fibromyalgia.  There was pain in the back, hips, neck, and shoulders but it appeared to be muscular in nature as opposed to the joints.  It was stated that the examination results were difficult to interpret.  Range of motion was abnormal in the neck, left shoulder, and right hip, and in extension in the left hip.  Nevertheless, the examiner further opined that it was not believed that there were any bone abnormalities, as opposed to muscular tenderness, because she had exquisite tenderness in a number of points and also around the cervical and the lumbar area.  Thus, it was believed that standing, walking, and sitting would be diminished to 4 to 6 hours.  Lifting and carrying would be limited to 20 pounds, occasionally, due to this muscular myofascial disorder or symptoms.  Also muscular in origin was a limitation of rarely bending, stooping, and crouching.  As to the upper extremities, reaching with the left arm would be limited due to decreased range of motion, as found on examination.  

SSA records include a report of a February 2001 psychological evaluation that reflects that while she attributed her pain to injuries of the low back and right hip from an inservice fall in 1977 a record review did not reveal any signs of factors that might lead her to have as much impairment as she claimed.  The diagnoses were pain disorder with psychological factors and possibly some underlying organic pathology; histrionic personality traits; and back pain.  It was stated that her complaints of pain appeared to have a significant psychological component, and she appeared to lack insight into the fact that psychological factors contributed to her complaints of pain.   

Of record is a February 6, 2001, VA medical report from the VA examiner that conducted the June 2000 VA examination.  An opinion was rendered, based on the June 2000 VA examination findings.  It was again noted that she had a history of fibromyalgia.  Due to costs, it was assumed that she was no longer receiving private chiropractic treatment at the Alabama Family Chiropractic Clinic.  The ranges of motion of the lumbar spine, knees, and hips found on the June 2000 examination were repeated, as was the finding of tenderness on direct palpation of the hip on the iliac crest.  The diagnosis was chronic bilateral hip pain with mild to moderate impairment, with normal X-rays.  It was opined that since the Veteran had a diagnosis of fibromyalgia with positive trigger points at the June 2000 examination at the iliac crest, it was difficult to separate the fibromyalgia pain from her low back and hip pain.  The June 2000 examination had revealed positive SLR as to her low back and hip areas, and it was probable that the pain was related to her back.  

An April 21, 2001 rating decision denied service connection for a right hip disorder, claimed as secondary to service-connected low back disability; denied a rating in excess of 40 percent for the service-connected low back strain, under Diagnostic Code 5292 for severe limitation of motion; and denied a TDIU rating.  

The Veteran was notified of these actions by RO letter of April 24, 2001.  She filed a Notice of Disagreement (NOD) to these determinations which is dated April 26, 2001, and also withdrew a request for a Board hearing.  

An April 27, 2001 VAOPT record (obtained in compliance with the 2015 Board remand) reflects that the Veteran complained of pain in both hips and knees, and low back pain down the buttocks and legs.  She related not having obtained lifts for her shoes but reported that one leg was longer than the other.  

SSA records include a June 7, 2001 SSA examiner's disability determination, as to a claim filed in August 2000, that the Veteran was not disabled due to a primary diagnosis of discogenic and degenerative disease of the back, and secondary diagnosis of "Affective/Mood disorders."  

In a handwritten letter dated June 26, 2001, the Veteran stated that she could not hold down a job due to severe back strain, and having spasms in her upper back, neck, shoulders, mid-back, low back, both hips, and right buttock.  She could not sit for over 15 minutes without getting cramps and spasm throughout her body.  Also, she took Flexeril, which made her sleepy.  

SSA records include a report of private X-rays of both knees, taken on June 28, 2001, because the Veteran had fallen down some stairs, which revealed no fracture but evidence of moderate arthritic changes about both knees.  X-rays of her pelvis at that time, taken for the same reason, showed her proximal femurs were normal and the impression was a normal pelvis.  

SSA records include a report from the Southern Orthopaedic Surgeons which indicates that the Veteran had an accident on the job on June 28, 2001, when she fell and fractured her right wrist.  

SSA records show that upon being called for an initial claimant conference the Veteran reported that she had nerve damage in her right hand, causing severe wrist and palm pain, due to a past wrist fracture.  She could not close her hand or grip anything, and could not do her past job in accounting which required the use of a computer due to pain.  She reported having carpal tunnel syndrome (CTS) causing numbness and pain in her right hand.  An operative report shows that in September 2002 she had a carpal tunnel release for left CTS which had caused left hand numbness.  

Private medical records show that on July 3, 2001, it was noted that the Veteran had fallen at work, and was now seen for wrist pain.  X-rays from when initially seen at the Baptist Hospital revealed a little avulsion fracture of the distal ulna and dislocation of the radioulnar joint of which she now had instability.  

An August 1, 2001, Health History Record from the Skinner Clinic of Chiropractic shows that the Veteran sought treatment because of pain all over her body, numbness of her hand, and her hip being out of line.  She reported that her problems were caused by a 1977 injury when she fell in a hole, and a prior right wrist fracture.  Her listed complaints included upper and lower back pain, headaches, numbness, muscle spasm, neck and leg pain.  On August 6, 2001, in a letter To Whom It May Concern a chiropractor stated that an examination and X-rays revealed spinal subluxation of the cervical, lumbar and pelvic column which appeared to be longstanding in nature.  She thereafter received treatment in 2001 and 2002.  

VAOPTs in September 24, 2001 record show that the Veteran had a history of multiple joint pains and muscle achiness, which had been diagnosed as fibromyalgia.  On examination she had multiple tender points.  

Private medical records of PriMed show that in September 2001 the Veteran complained of cough, fever, sinus congestion and pain, aches all over, and a headache.  On November 8, 2001, she complained of neck pain down to her right hand and down to the low back all the way to her left knee.  

SSA records include a November 15, 2001 private treatment record that the Veteran related having returned to work more than 4 months after her work-related (June 2001) right wrist injury.  The diagnoses were that a probable triangular fibrocartilage complex (TFCC) tear, CTS, and wrist stiffness were all related to her original work-related injury.  Other records state that a November 20, 2001 EMG revealed severe right and moderately severe left, bilateral CTS, but no electrophysiological evidence of bilateral C5-C8 radiculopathy.  She had arthroscopic debridement on March 20, 2002 of her TFCC tear and open notch distal ulnar resection.  

SSA records include a November 20, 2001 private treatment record of the Neurology Consultants of Montgomery which shows that the Veteran reportedly had had neck pain for greater than 20 years.  She had stepped in a hole during military service and injured her neck and back.  She had not initial treatment.  The pain had been much worse over the past 2 to 3 months.   

An operative reports show that on December 17, 2001 the Veteran had a right CTS release.  

SSA records include a January 21, 2002 letter from the Veteran's treating physician, Dr. J. F. Curtis, To Whom It May Concern, stating that the Veteran had advancing bilateral CTS due to repetitive activities of her hands.  Repetitive heavy lifting or using her hands or strenuous pinching would not be possible.  

An operative reports show that on March 22, 2002, the Veteran had arthroscopic debridement of a TFCC tear and open "Match" distal ulnar resection.  

SSA records include a May 1, 2002 private treatment that she had a workers compensation injury to her right wrist that had required several surgeries and which had persisted for nearly 11 months.  Her documented left CTS had progressively worsened because of overcompensation, using the left hand due to the right wrist injury.   

SSA records include a April 24, 2002 SSA examiner's disability determination, as to a claim filed in January 2002, that the Veteran was not disabled due to a primary diagnosis of bone fractures, and secondary diagnosis of cervical radiculopathy.  

SSA records include an April 2002 Decisional Documentation Sheet and Explanation of Determination stating that the Veteran reported having become disabled on December 17, 2001 due to nerve damage and CTS of the right hand and wrist, sleepiness, dizziness, nausea, low back and spine pain, scoliosis, hip damage, arthritis of the back and knees, depression, and fibromyalgia.  While these were severe enough to prevent her working currently it was not expected that she would be unable to work for 12 consecutive months from the onset of her disability based on her description of past work as a secretary.  

A June 12, 2002, Memorandum from the Defense Commissary Agency addressing "Discharge During Probationary Period" informed the Veteran that her July 2, 2001 appointment to a Career-Conditional Appointment as an Accounting Technician (Data Transcribing) was scheduled to end no sooner than July 1, 2002 but she had not completed her probationary period and it was terminated June 28, 2002 because she had failed to demonstrate fitness for continued employment during her probationary period.  Her discharge was due to physical inability to perform her duties requiring occasional walking, stooping, bending and carrying/lifting some heavy paper materials as well as a significant amount of time using her hands and fingers to monitor, input, and maintain data in computer systems.  She had been diagnosed in November 2001 with CTS of a severity that prevented her from fully performing her Accounting Technician duties, for which she had surgery in December 17, 2001.  While her physician had indicated that she had a good prognosis for recovery, she had not been able to return to work in any capacity since that surgery.  Also, as of January 29, 2002, her physician indicated that she was permanently restricted from work that included a cold environment; repetitive use of hands and/or fingers; use of any type of equipment that had any vibration; repetitive heavy lifting or use of any hands or strenuous pinching.  As an accommodation, an attempt was made to restructure her position with her permanent limitations as of January 29, 2002, and a light duty assignment was offered by letter of February 14, 2002.  However, the Veteran's response was that she was physically unable to perform the duties of the restructured position and she had no idea when she would be able to return to work.  Currently, she had still not returned to work.  Given the essential function of her job, alternate modifications could not be suggested that would be within her current medical limitations.  

A June 14, 2002 addendum shows that she requested that the effective date of her termination be changed to June 30, 2002, to allow her to meet eligibility requirements for disability retirement, and the request was granted.  

On VA spinal examination on August 3, 2002, the Veteran's medical records were reviewed.  She reported taking Flexeril for her back.  She reported having injured her low back and right side from an inservice 1977 fall, and continued to have problems thereafter.  She was seeing a chiropractor for her back.  She reported using a back brace and a cane.  She reported that prolonged standing and sitting, and driving long distances, made her condition worse, and sleeping at night was difficult due to back spasms.  

On physical examination the Veteran wore a low back corset, which had only minimal wear.  Her gait was within normal limits.  She stated she could not rise on her toes and heels due to back problems.  SLR was negative.  DTRs at the ankles and knees were within normal limits.  Lumbar flexion was to 60 degrees passively and 25 degrees actively.  Extension was to 30 degrees passively, and 15 degrees actively.  Lateral bending was to 35 degrees passively and to 20 degrees actively.  Rotation was to 35 degrees passively and 15 degrees actively.  There were no paravertebral spasms.  The diagnosis was chronic back sprain with spondylotic change of the lumbosacral spine with moderate functional loss of range of motion.  It was opined that her spondylotic changes of the spine should not preclude employment.  

In VA Form 9, Appeal to the Board, dated August 10, 2002, and received September 11, 2002, the Veteran contested a VA examination report that her legs were of equal length because the examiner had not asked her to remove her shoes when her leg lengths were measured; whereas, at the Alabama Family Chiropractic Clinic and at the Skinner Chiropractic Clinic she was told that one leg was longer than the other.  

An August 28, 2002 report from the Employment Standards Administration of the Office of Workers' Compensation Programs of the U. S. Department of Labor to the Veteran states that she was informed that based on a second opinion evaluation and report dated August 8, 2002 from Dr. S. Beranek, her claim had been updated to accept a consequential left CTS and left carpal tunnel release as related to her June 28, 2001 work injury.  

In VA Form 21-4138, Statement in Support of Claim, dated September 10, 2002, the Veteran reported that her right hip pain was unrelated to her fibromyalgia because she never had fibromyalgia until 1999 when it was first diagnosed.  

An operative reports show that on September 27, 2002 the Veteran had a left CTS release.  

A December 4, 2002 VAOPT record shows that the Veteran complained of instability and chronic pain of her knees.  She requested a workup as to a difference in her leg lengths and related that a VA chiropractor had begun a workup for shoes to reconcile difference in leg lengths.  She reported a diffuse sensory deficit in her feet.  The assessment was diffuse arthralgia of the back, hips, knees, and feet.  

An April 4, 2003 VAOPT record shows that the Veteran had been in a motor vehicle accident (MVA) the day before and treated and released at an outside hospital.  She requested medication for neck and back pain.  After an examination the assessments were cervical/thoracic sprain, muscle spasm, and contusions.  

An April 21, 2003 rating decision denied service connection for a bilateral hand condition, of which the Veteran was notified by RO letter of April 24, 2003.  She did not appeal.  

A June 20, 2003 RO letter to the Veteran stated that she had been informed by RO letter dated May 21, 2001, that a rating decision had denied service connection for a right hip condition and a TDIU rating, and that the appeal period had expired.  New and material was needed to reopen the claim for service connection for a right hip condition, and she was informed of what was needed to substantiate her service connection claim.  

An August 1, 2003 decision by an SSA Administrative Law Judge (ALJ) noted that a physician's examination was done in November 2001 and it was reported that electrodiagnostic testing yielded diagnoses of cervical radiculopathy and bilateral CTS, severe on the right and moderately severe on the left.  The ALJ found that the Veteran retained the residual functional capacity to perform sedentary work with sit/stand option.  Entitlement to SSA disability benefits was denied.  

SSA records include an August 1, 2003 Notice of Decision - Unfavorable, by an Administrative Law Judge (ALJ) denying the Veteran's application for SSA disability benefits.  The underlying decision states that a February 1, 2001 evaluation by Dr. Schulman concluded that the Veteran's pain was muscular in origin.  A February 2, 2001 evaluation by G. Renfro, a psychologist, yielded diagnoses of a pain disorder with psychological factors, histrionic personality traits, and psychosocial stressors.  Subsequently dated evidence addressed residuals of injuries from her June 2001 fall at work, and bilateral CTS.  The presiding ALJ have greater weight to medical opinion addressing the Veteran's residual functional capacity which were rendered after the Veteran June 2001 injuries, since prior assessments had not considered the significant impact of such injuries on her residual functional capacity.  The ALJ specifically found that "the claimant's testimony of disabling pain and functional restrictions is disproportionate to the objective medical evidence.  The record [before the ALJ] does not contain objective signs and findings that could reasonably be expected to produce the degree and intensity of pain and limitations alleged."  

On VA examination of March 17, 2004 of the Veteran's hips the claim file was reviewed.  It was noted that a December 3, 1981 VA examination had found that "lower limb lengths are equal."  A September 27, 1985 VA examination stated "leg limp [length], left and right, ninety-four centimeters."  A private clinical note by Dr. Hou dated April 8, 1999 observed that the Veteran was being treated for fibromyalgia and that same clinician's note of June 8, 1999, stated "fibromyalgia, uneven pelvic tilt."  A June 6, 2000 VA examination stated "both leg measurements forty-one inches in length."  At the examination the Veteran reported having injured her back in a fall in 1997 during physical training.  She was in her quarters for 48 hours, and reported that her back had hurt thereafter.  She related having been told by orthopedists and a chiropractor that her right leg was shorter due to pelvic tilt which, in turn, was due to her low back disability.  Upon reviewing the file the examiner found only a clinical note of April 7, 2000 which stated that the Veteran presented with low back and neck pain, having fallen in the military in 1977.  That note further indicated that she had "pelvis" asymmetry and the Veteran had reported ineffective treatment with [shoe] inserts.  The examiner observed that this is what the Veteran had "told the doctor, not what the doctor told" her.  

Currently, the Veteran related that she had never been told that she had arthritis of the hips, and her last X-rays had been in 2001.  However, she complained of daily hip pain.  She reported that she could just be standing up and would "fall down."  She stated that she felt that her legs "give out."  She did not use a crutch, cane, brace or corrective shoes.  She had no history of injury or surgery of the hips.  She related that this did not affect her usual occupation because she was unemployed but it affected her daily activities, reporting that she "cannot do anything."  She reported being unable to sit for too long or do any type of sports because of pain in her back and hips.  

On physical examination there was no objective evidence of edema, tenderness to palpation, redness, heat, or guarding of movement of the Veteran's hips.  Her gait was normal.  There was no unusual pattern of shoe wear.  She had point tenderness on palpation of the sacroiliac joints consistent with fibromyalgia.  Range of motion of the hips was reported.  X-rays of the hips revealed no definite abnormality.  The diagnoses were no clinical or radiological evidence of osteoarthritis or other arthropathy of either hip, and fibromyalgia.  As to whether she had any condition of either hip due to her low back disability, including lumbosacral radiculopathy, it was stated that there was no arthropathy or osteoarthritis of either hip.  Due to this reasoning, her hip pain was more likely than not secondary to fibromyalgia.  

On VA examination of March 17, 2004 of the Veteran's spine (by the same examiner that examined the Veteran's hips) the Veteran's claim file was reviewed.  She reported that since her last examination (in April 2001) her pain had worsened and she now had to lie flat on the floor to help her back, and some nights she had to sleep on the floor and if some nights she was unable to sleep, she would awaken stiff due to her pain.  Some nights her back pain kept her awake.  Her back would hurt all day, increasing in severity throughout the day.  The pain was in her lumbar spine, and worse on the right side.  She related having numerous flare-ups of lumbar back pain during the day if she sat for too long.  Alleviating factors were moving around and medications.  She was unable to describe any additional limitation of motion or functional impairment during flare-ups.  She did not mention any associated features, e.g., numbness, weakness or bowel or bladder complaints.  She walked unaided without the use of a cane, crutch or walker.  While she had a back brace at home, she was not wearing it at the examination.  She reported that she could only walk for 15 to 20 minutes until her back and hips hurt.  She related a history of falls due to her legs giving out.  This did not affect her usual occupation because she was unemployed but it affected her daily activities.  She stated that she was unable to wash her clothes because she could not bend and could not clean the house or sweep due to back pain.  

On physical examination the Veteran's lumbar spine was symmetrical in appearance and her lumbar curvature was intact.  She had no spasms on motion testing.  Lumbar flexion was to 60 degrees, with a complaint of pain at that point and reporting being unable to flex beyond that point.  Lumbar extension was to less than 10 degrees.  Lateral bending was to less than 20 degrees and the examiner reported that he was unable to state whether this was due to pain or a less than maximum effort by the Veteran.  SLR was negative.  Contralateral leg raises were negative.  There was a negative Lasque's sign.  Sharp and dull sensations were intact in all aspects of the lower extremities, including the sacral segments.  On motor evaluation there was no atrophy of the lower muscle groups and muscle strength in the lower extremities was 4/5.  Reflexes at the knees were 3/5.  Lumbosacral X-rays noted an abnormality at L5-S1 which might represent a normal variant or degenerative disc disease.  The diagnoses were no clinical or radiological evidence of osteoarthritis or other arthropathy of the lumbosacral spine, and no evidence of any radiculopathy secondary to any disc disease of the lumbosacral spine.  

SSA records include a February 1, 2005, Notice of Decision - Fully Favorable, by an AL) granting the Veteran's application for SSA disability benefits.  The formal decision stated that her amended date of onset of disability was January 1, 2002.  She had medically determinable "severe" impairment from bilateral CTS, SP rotator cuff injury, and SP (right) distal ulna fracture.  She injured her right wrist in a 2001 fall at work.  Nerve conduction studies in November 2001 indicated cervical radiculopathy and bilateral CTS.  She had had right wrist surgery in December 2001 and March 2002.  In September 2002 she had a left CTS release.  Clinical findings in September 2000 showed she had chronic recurrent strain and sprain of the cervical and lumbar spine.  A Dr. Curtis had reported that she would be able to engage in work that did not require repetitive finger activities, heavy lifting, or more than light gripping.  A Dr. Freeman testified that although the wrist condition improved that since June 1, 2002, her impairments, in combination, limited her to a narrow range of sedentary work.  It was found that since June 2, 2002 she could perform sedentary work with the requirement that she shift from sitting to standing at will, due to low back pain, and engage in only infrequent use of her upper extremities due to pain from CTS.  A vocational expert testified that her past work consisted of sedentary, skilled work requiring frequent upper extremities use and a Dr. Blakeman stated that given her residual functional capacity she could not return to any past relevant work, and that she had no skills transferrable to sedentary work limited to only infrequent use of upper extremities.  

That decision also stated that the Veteran was 51 years old as of January 1, 2002, and was considered to be closely approaching advanced age.  She had at least a high school education and had a semi-skilled work background.  She had no skills transferable to work within her residual functional capacity.  Because the evidence supported a finding that she could perform the demands of no more than sedentary work, a finding of disabled was directed by medical vocational rules. 

An April 20, 2005 SSA Disability Determination and Transmittal reflects that based the Veteran was awarded SSA disability benefits from January 2002 for a primary diagnosis of "Disorders of Muscle, Ligaments and Fascia."  

Records of the Village Family Chiropractic show reflect treatment of the Veteran from 2006 through 2009.  A report of an initial consultation in July 2006 shows that she reported having fallen in 1977 in basic training and damaging her hip, and when she went to a clinic it was found that she had a leg length irregularity.  Her clinical history included a diagnosis of fibromyalgia.    

A record from Dr. M. Lake dated "7/24/9" [apparently July 24, 2009] states that the Veteran had severe neurologic disability due to spine and spinal cord traumatic injury.  Her complaint of hip pain was actually coming from her lower back, the lumbosacral region.  She often complained of "pain in [the] hip since the joint exists near the hip."  She was unemployable in her condition.  She had intervertebral disc disease and spinal stenosis and radiculopathy.  

An August 18, 2009 record of Mount Dora Podiatry, by J. Black, a podiatrist, shows that upon an initial visit for bilateral foot pain the Veteran had a history of having had a right lateral ankle fracture in January 2005.  She had a history of low back pain with radiation of pain down the legs.  On examination she had weakness in flexion and extension of the leg.  DTRs were hypoactive.  She had normal sensation to vibration and monofilament testing.  She had greatly decreased sensation to pinprick testing of all toes, to the dorsal "midfoot."  The assessments were sinus tarsi syndrome, greater on the right than the left; muscle weakness of lower extremity, below knee; and foot drop, greater on the right than the left.  It was noted that she was sent for a neurology consultation regarding muscle weakness, numbness, and foot drop.  She had not had nerve conduction velocity studies or electromyographic testing performed "or [a] neurology consult for this condition."  

An August 25, 2009 letter from C. Garry, states that she had witnessed the Veteran's pain on several occasions.  The Veteran had complained of severe pain for years in her back, hips, joints, legs, and wrists.  She was unable to sit in a stationary position for long and, in essence, had difficulty driving more than 5 miles.  She had insomnia due to pain and discomfort which kept her up at night to the morning.  Medication she took was either too strong or made her groggy and disoriented.  The only relief she had was by chiropractic adjustments and massages.  She was unable to work due to her medical condition.  

An August 25, 2009 letter from G. Barber attests to the Veteran's having severe back and neck pain.  On occasions the Veteran had spasms which were accompanied by headaches.  On two occasions she had stayed at the Veteran's home to assist her in household and cooking duties.  

An August 25, 2009 letter from the Veteran states that she lived in agony every day and could not perform housework, yard work, or even drive.  She had constant pain of the low back, hips and especially the right hip, upper back, neck, and both knees, with cramps and severe muscle spasms because of a back injury she sustained in basic training in January 1977.  Her low back pain radiated down to her feet, and then it radiated up to her middle and upper back and into her neck causing dizziness and headaches.  Her only relief from pain was taking a "whole list" of medications which "knocked" her out.  Her life had been "totally devastated" since her low back injury, but more so in recent months.  She could not work and had taken early retirement from the Department of Defense due to her disability.  Her low back pain was causing her hips, especially the right hip, to shift and have the same problems as with her back.  In the last few years her low back injury had caused more areas of her body to be affected.  According to Dr. G. S. Hackett's discovery in the 1950s of Hackett Referral Patterns an injury to a ligament in one part of the body could send, or refer, pain to another part of the body.  According to Dr. Hackett an injury of low back ligaments and hip could refer pain down the leg.  After her inservice fall on her right side and right hip, one leg was now longer than the other.  

A prescription form dated January 27, 2010 by Dr. M. Lake prescribed "M. B. T." shoes for low back pain and spinal radiculopathy.  

A January 28, 2010 note by T. Chapman, a chiropractor of Chapman Health Group prescribed myofascial and massage therapy for the Veteran.  In another note of that same date the chiropractor stated that the Veteran had cervical neuralgia, sciatica, and spondylogenic compression of the spinal cord.  

Marion County Diagnostic & Imaging Center CT scan of the cervical spine in March 2010 revealed degenerative changes and straightening of the cervical lordotic curvature.  X-rays also confirmed alignment was within normal limits but there were osteophytes at all cervical levels.  At that time a lumbar CT scan revealed mild degenerative changes but the disc spaces were well maintained and no acute fractures were identified.  

In a May 3, 2010 handwritten note Dr. M. Lake reported that the Veteran had severe cervical and lumbar radiculopathy with muscle spasms and pain for which it was recommended that she have chiropractic care as well as physical and massage therapy which was medically necessary to maintain mobility and prevent paralysis.  In another May 3, 2010 note that physician reported that the Veteran was neurologically disabled due to spine and spinal cord traumatic injury.  She had intervertebral disc syndrome (IVDS) and severe spinal stenosis which limited her ability to stand, sit, or walk for periods greater than 10 minutes.  

Marion County Diagnostic & Imaging Center left and right knee MRIs in August 2010 demonstrated degenerative arthritis and a Baker's cyst, and in the left knee there were tortuous venous varicosities in the posterior portion of the left knee.  Knee X-ray at that time revealed mild to moderate degenerative osteoarthritic changes in the left and the right knee.  

A December 2, 2010 Employability Evaluation by E. Hutchinson, a Vocational Rehabilitation Consultant, of Vocational Directions, Inc., addressed whether it was as likely as not that the Veteran's service-connected low back disability prevented her from securing or following substantially gainful employment, including since September 1999.  Her entire VA file, of 2,218 pages, was reviewed.  Her educational and employment history was obtained by a telephonic interview.  It was opined that it was at least as likely as not that the service-connected back condition rendered her unable to secure or follow a substantially gainful occupation, dating back to 1999.  

In a prescription form dated January 27, 2011, Dr. M. Lake it was stated that the Veteran required further management of her spinal disease.  The Veteran was advised not to work for 3 weeks, until her next follow up appointment.  

A February 10, 2011, prescription form by G. M. Brown, M.D., was for a molded shoe insert and lift for the Veteran's right shoe.  It also reflects diagnoses of low back pain, hip pain, and foot pain.  

Received on July 1, 2011 was correspondence from the Veteran's attorney, dated June 27, 2011, stating that the Veteran's service-connected condition had worsened and requesting that the correspondence be considered an informal claim for an increased rating and a TDIU rating (although both claims were still in appellate status).  Attached were additional private medical records, which include a handwritten note by Dr. M. Lake stating that the Veteran had severe neurologic disability due to spine and spinal cord traumatic injury.  It was also stated that "[h]er complaint of hip pain actually coming [sic] from her low back - lumbar sacral region.  Pt's often complain of pain in hip since the joint exists near [sic] their hip.  She is unemployable in her condition.  She does have intervertebral disc disease and spinal stenosis and radiculopathy [sic]."  

Also received on July 1, 2011 with the correspondence from the Veteran's attorney was a record of the Veteran's having been seen on April 11, 2008 at the emergency room of the Gwinnett Hospital System for chief complaints of pain of the abdomen, back, and leg.  She related having pain in both lower extremities, greater in the right leg.  She reported that the pain radiated up her legs to the abdomen and epigastric region, and to her back.  On physical examination, neurologically she had good motor function in the upper and lower extremities.  

Marion County Diagnostic & Imaging Center right hip X-rays in September 2011 found no evidence of acute pathology.  However, CT scans in September 2011 revealed mild osteoarthritic right hip changes, disc bulging at L3-4 and L4-5, and lower thoracic mild degenerative disc disease (DDD).  Lumbar X-ray in September 2011, taken for back to hip pain, detected multi-level spondylotic changes but no misalignment or advanced DDD.  A lumbar MRI found disc bulging at L3-4 and L4-5 and degenerative vertebral spondylosis.  A thoracic X-ray at that time revealed multi-level spondylotic changes, and evidence suggestive of mild DDD, with mild dextro-scoliosis.  A right hip MRI at that time, taken for back and right hip pain, revealed mild osteoarthritic changes of the right hip.  

In November 2011 the Veteran's attorney provided duplicate copies of the letters of August 25, 2009 from the Veteran, G. Barber, and C. Garry, as well as a duplicate of the January 27, 2010 prescription note and letter from Dr. M. Lake, the January 28, 2010 correspondence from T. Chapman, DC; and duplicates of numerous other clinical records.  

Received in June 2012 were reports from Marion County Diagnostic & Imaging Center of a cervical MRI and X-ray of December 14, 2011.  The X-ray, when compared to a March 2010 X-ray, revealed multi-level DDD with anterior osteophytes, mild levo-scoliosis of the cervicothoracic junction but no evidence to suggest acute fracture or traumatic misalignment.  The MRI found degenerative vertebral spondylosis, with anterior osteophytes, but cervical body heights and disc spaces were maintained.  There was a normal cervical spine curvature and no evidence of fracture or misalignment.  

On VA examination of the Veteran's thoracolumbar spine on May 9, 2012, the diagnoses were lumbar DJD with mild DDD at l5-S1, by imaging studies, and moderate bilateral L5-S1 radiculopathies.  She took medication for pain, and had weekly flare ups due to unknown precipitants lasting 1 to 2 days, requiring her to stop all physical activities during the flare ups.  

On physical examination range of motion testing of the Veteran's thoracolumbar spine revealed flexion was to 20 degrees, extension to 10 degrees, lateral bending to the right and the left were to 10 degrees, and rotation in each direction was to 20 degrees (for a total of 90 degrees of motion).  Objectively, painful motion began at 10 degrees of flexion, zero (0) degrees of extension, 5 degrees of lateral bending to the right and the left, and 10 degrees rotation in each direction (for a total of 40 degrees of unpainful motion).  After three repetitions of motion the Veteran's full ranges of motion were unchanged except that extension was to only 5 degrees (for a total of 85 degrees of motion after three repetitions of motion).  The examiner reported that the Veteran had thoracolumbar functional loss or impairment due to limited as well as painful motion, and weakened movement.  There was tenderness of the lower mid-line and paraspinous areas of the lumbar spine.  There was guarding or muscle spasm which was severe enough to result in abnormality spinal contour.  Strength was 5/5 in flexion of each hip, extension of each knee, as well as plantar flexion and dorsiflexion of each ankle, but strength in extension of each great toe was 4/5.  There was no muscle atrophy of the lower extremities.  DTRs were 2+ at the knee and 1+ at the ankles.  Sensation to light touch was normal for the dermatomes of each anterior thigh (L2 distribution), each thigh and knee (L3-4 distribution), but decreased at both lower legs and ankles (L4-L5-S1 distribution) and both feet and toes of each foot (L5 distribution).  SLR was positive, bilaterally.  

The examiner reported that the Veteran had radicular symptoms of constant severe pain in each lower extremity.  She had moderate paresthesias and/or dysesthesias in each lower extremity as well as moderate numbness of each lower extremity.  There were no other symptoms of radiculopathy, e.g., bowel or bladder problems.  The nerve roots involved were of the sciatic nerve, bilaterally, at L4-L5-S1-S2-S3 and the overall severity of the radiculopathy in each lower extremity was moderate.  The examiner reported that there was IVDS with incapacitating episodes in the past 12 months of a total duration of at least 1 week but less than 2 weeks.  As assistive devices for locomotion she used a cane constantly and regularly used a brace.  It was reported that imaging studies had confirmed thoracolumbar arthritis but no vertebral fracture.  It was noted that X-rays had documented slight L5-S1 disc space narrowing which might be secondary to mild disc disease.  The condition impacted her ability to work such that she could not do any lifting or bending, or standing more than a few minutes; or walk more than 100 feet; or sit more than a few minutes at a computer or engage in any strenuous activities due to her back condition.  

The examiner stated that it was at least as likely as not that the Veteran current moderate bilateral L5-S1 radiculopathy was due to her lumbar spine disorder.  The current neurologic findings were most consistent with bilateral L5-S1 moderate radiculopathy which was consistent with her documented lumbar pathology, by imagining studies, and consistent with the expected natural progression of her lumbar disorder.  Her condition, lumbar DJD with mild L5-S1 DDD, and bilateral moderate L5-S1 radiculopathies severely limited her physical activities but did not preclude a sedentary employment not requiring standing more than a few minutes, sitting in one position for more than a few minutes; walking more than a few feet, climbing stairs or ladders, lifting or bending, kneeling or squatting, driving or operating machinery, typing on a computer more than a few minutes at a time, and which allowed for taking breaks at any time when required for medical or physical needs.  

The May 9, 2012 VA examiner also noted, in a separate report that in addition to service-connected lumbar disability, the Veteran had nonservice-connected cervical DJD, bilateral knee DJD, bilateral foot DJD, cholelithiasis, and bilateral CTS.  The examiner reported that the Veteran's "NSC conditions" do not preclude a sedentary employment not requiring standing more than a few minutes, sitting in one position more than a few minutes, walking more than a few feet, climbing stair or ladders, lifting or bending, kneeling or squatting, driving or operating machinery, typing on a computer more than a few minutes at a time, which allowed for taking a break at any time when required for medical or physical needs.  

A May 22, 2012 rating decision granted separate 20 percent disability ratings for moderate sciatic radiculopathy of each lower extremity, under Diagnostic Code 8620, effective July 1, 2011 (date of receipt of claim), resulting in a combined disability rating of 60 percent (including a bilateral factor of 3.6 percent) as of that date.  

In VA Form 21-4138, Statement in Support of Claim, of June 18, 2012 the Veteran alleged that the effective date for her 60 percent rating (as derived by grants of 20 percent ratings for radiculopathy of each leg) should be effective around April 2001 which was about when she filed claims for service connection for her hip and for a TDIU rating.  She alleged that the date of July 1, 2011 was incorrect because it was the date the RO received her claim back from the Board, after the Board's February 4, 2011 decision.  She stated that the 2011 Board decision had been appealed to the Court and there was no break in her "appeals filings."  Thus, the effective date should be April 2001, when she filed her claim for her hip.  

A July 11, 2012, VA Form 21-0820, Report of General Information, reflects that the Veteran wished to reopen her claim for service connection for a right hip disorder and disagreed with the effective dates for grants of service connection for radiculopathy of each lower extremity.  

An August 13, 2012 statement from Dr. H. Malczak of ExpressCare of Belleview reported that the Veteran had numerous musculoskeletal and other health conditions that prevented her from continuing employment without significant discomfort.  She had pain on prolonged sitting or standing.  She had a lot of physical discomfort in her capacity as an accountant.  She also had pain on prolonged walking.  However, reports of several medical evaluations from that physician in 2012 show that on examinations the Veteran had no sensory abnormalities, her gait and stance were normal, and DTRs were normal.  Records in July and September 2012 from Minneola Chiropractic show that Veteran was being treated for symptoms in all spinal segments.  

An August 12, 2012 lay statement from C. Garry reflects that due to severe pain of the low back, legs, thighs, feet, and right hip the Veteran could not sit for long and medications were either too strong or made her groggy, and her only help was chiropractic adjustments.  She was unable to work.  

An August 13, 2012 statement from E. C. Cooper states that since August 1999 the Veteran had had severe pain of the right hip, low back, thighs, legs, neck, and shoulders.  At times she could hardly walk or get out of bed.  She had lived with and done the household work for the Veteran from 2000 to 2003, during which the Veteran could not hold a job due to frequently missing work.  

An August 14, 2012 statement from A. G. Barber attests that the Veteran had had severe neck, low back, and right hip pain since she had known the Veteran beginning in January 2009.  The neck pain had caused headaches, and the low back and right hip pain radiated down her legs to her feet.  The Veteran could not do everyday chores.  

An August 15, 2012 e-mail from the Veteran's cousin, M. Milner, states that the Veteran's extensive low back and severe right hip pain had created a huge burden since 1999.  She took care of the Veteran many times when bedridden with pain, assisting in dressing her and fixing meals.  The Veteran's inability to work would cause her to miss days, leading to termination of employment.  

M. Barnes submitted an August 16, 2012 statement that having known the Veteran since 2008 she attested that the Veteran was in continued and excruciating low back and right hip pain of such severity that she could not sit, stand or walk for long periods.  

An August 17, 2012 statement from B. Sparks reflects that he had known the Veteran, as her pastor, since 2010 but she had recently become a church member and he had observed her in the past few months.  

In VA Form 21-4138, Statement in Support of Claim, dated August 17, 2012 the Veteran reported that while running during basic training she fell in a hole that came up to her right hip, which caused her pelvis to tilt, and for which she went on sick call and was allowed to stay in her quarters for a while.  This injury commenced the problems she had with her low back and right hip, although she had not known at that time how badly she was hurt.  Only years later did she find out how seriously she had been injured.  Her problems had progressively worsened, particularly in the last year.  She had low back radiating down both hips, more on the right, and various neurological sensory abnormalities in the lower extremities.  Also, her low back pain would radiated up her spine to the neck, causing headaches, and then radiate down the shoulders and arms.  She cited to Dr. George S. Hackett's discovery in the 1950s of Hackett Referral Patterns which was that an injury to one area could send, or refer, pain to other bodily parts.  Thus, her inservice injury was now affecting other parts of her body.  She stated that her right leg was shorter than her left leg, for which her private chiropractors had to realign her hips.  She had been given a prescription for "MBT" shoes in January 2010.  She implied that the right leg was shorter because of her inservice injury when she fell on her right side and right hip. 

In the August 17, 2012, VA Form 21-4138, she stated she wanted an effective date for service connection for radiculopathy of each lower extremity to be in July 2009, which was when it was diagnosed by Dr. M. Lake.  

An October 2012 statement from Colony Chiropractic reflects that the Veteran was being treated for severe osteoarthritis of the spine and discs, with pain being referred into the upper and lower extremities.  

An October 2012 right hip MRI by Marion County Diagnostic & Imaging Center was normal, while a lumbar MRI, taken because of a clinical history of back pain with radiculopathy to both hips, revealed disc bulging at L3-4 and L4-5.  February 2013 X-rays of both hips, taken for complaints of bilateral hip pain, revealed mild osteoarthritic changes of both hips.  

In VA Form, Hip and Thigh Conditions Disability Benefits Questionnaire, signed on March 12, 2013 by J. Sikkema, D. C., it was reported that the Veteran's diagnoses were osteoarthritis, sprain/strain, and lumbosacral neuritis.  As to history, she had been running in basic training and fell in a hole.  She now had flare-ups.  Range of motion of the hips was recorded.  It was also reported that there was no leg length discrepancy.  She had marked pain in all activities of daily living.  

The Veteran submitted chiropractic treatment at the Glover Chiropractic Clinic from April to September 2013.  Many of these contained a diagnosis of "[l]umbosacral or sacroiliac pain, instability, ankylosis" but none demonstrate that she did not have at least some degree of range of motion of the thoracolumbar spine.  

Treatment records of J. Sikkema, a chiropractor from 2012 to 2014 show that the Veteran had and was treated for pain in the muscles of the cervical, thoracic, and lumbosacral spinal segments and right hip, for right hip stiffness, and soreness of the muscles of the posterior neck.  These treatment notes make numerous references to the Veteran's having multiple trigger points, and having undergone multiple myofascial releases.  

Received in June 2013 was a record of treatment on August 18, 2009 by J. L. Black, a podiatrist of Mount Dora Podiatry, reflecting that it was the Veteran's initial office evaluation.  She had a history of a fracture of the lateral aspect of the right ankle in January 2005.  She now complained of right ankle pain and her toes feeling numb.  She had a history of low back pain with radiation of pain down her legs.  On examination she had a "steppage" gait.  Muscle strength was greatly reduced in the right ankle.  She had weakness in extension and flexion of the leg but her thigh muscles were strong.  DTRs were hypoactive.  She had normal sensation to vibration and monofilament testing.  She had greatly decreased pinprick sensation of all toes to the dorsal mid-foot.  The assessments were sinus tarsi syndrome, greater in the right foot than the left; muscle weakness of [unspecified] lower extremity, below the knee; and foot drop, greater on the right than the left.  She had not had nerve conduction or electromyographic tests of the lower extremities or a neurological consultation for this condition.  

The Veteran was afforded VA examinations in August 2013 as to her cervical spine, her hips and thighs, and headaches, at which time the claims files were reviewed, as well as civilian records she brought to the examination.  VA cervical spine X-rays of August 23, 2013, compared to X-rays in April 2008, revealed some reduction of the C5-6 disc space, and diffuse degenerative changes with findings possibly representing diffuse idiopathic skeletal hyperostosis (DISH), and stable degenerative changes with degenerative levocurvature of the cervicothoracic spine.  Current X-rays of both hips revealed no significant abnormality, including no significant osteophytes.  Current knee X-rays revealed moderate degenerative changes, left greater than right, and bony proliferation at the attachment of the quadriceps muscle on the anterior surface of the patellae consistent with degenerative enthesopathy, and the impression was moderate bilateral degenerative changes, left knee greater than the right. 

On examination of the Veteran's cervical spine it was noted that in 2011 she had been diagnosed with cervical DDD, as shown a February 2011 MRI and July 2012 X-rays.  On physical examination she had functional loss due to cervical spine limitation of motion.  However, strength in motion of the elbows, wrists, and fingers was normal at 5/5, DTRs were normal at 2+, and light touch sensation was normal in the upper extremities.  It was reported that she had mild radiculopathy of each upper extremity.  It was reported that here cervical spine condition impacted her ability to work in that her ability to perform heavy physical activities and heavy lifting was affected but her sedentary occupational activities were not affected.   

After reviewing the claims files and medical literature a VA physician opined that it was less likely as not that the Veteran's neck pain with radiating pain into the shoulders and arms was caused by or the result of neck pain and spasm that occurred in 1978.  The rationale was that the STRs showed the Veteran was evaluated and treated for myofascial pain dysfunction secondary to working conditions.  Another service entry of October 19, 1978 indicated that she was taking Valium for muscle spasms in the neck.  There were no other service records dealing with this or any other neck issues.  The importance of this information indicated that this was a minor event which did not appear to have been associated with any significant injury or complications.  Consequently, it was more likely that no future residuals problems would be expected from this situation.  It was added that there was an alternative explanation for the Veteran's current neck condition.  The August 2013 examination listed the Veteran as having cervical spine DDD which was diagnosed in 2011.  DDD results from progressive disc degeneration due to aging, chronic weight-bearing, trauma, or other factors.  It was more likely that this condition arose from wear and tear from prolonged use of her neck rather than the isolated, transient events inservice so many years earlier.  Additionally, the condition noted during service would only be expected to affect the surrounding muscle and soft tissue.  It would not involve the cervical skeletal spine or discs either directly or systemically.  

It was further stated that consequently the inservice condition of myofascial pain dysfunction along with the neck muscle spasms, and the current cervical spine disc disease, were two different and unrelated conditions caused by two different mechanisms with no relationship to each other.  

On examination of the Veteran's hips and thighs it was reported that she had been diagnosed with mild osteoarthritis of both hips by X-rays in February 2013 which had otherwise been unremarkable.  On physical examination it was reported that she had functional loss or impairment of both hips due to limited motion.  Hip strength, bilaterally, was 5/5 in flexion, abduction, and extension.  Other pertinent findings were her increased body mass index (BMI).  It was noted that traumatic arthritis was not documented because current X-rays found no significant abnormality with no fractures, lytic or sclerotic lesions and the soft tissues were unremarkable.  The examiner stated that the conditions of the hips did not impact her ability to work.  

On examination of the Veteran's knees it was noted that the Veteran had been diagnosed with bilateral moderate degenerative changes of both knees.  Range of motion testing was performed and it was stated that she had functional loss or impairment due to limited motion.  Strength was 5/5 and there was no ligamentous instability, bilaterally.  Other pertinent complications were her increased body mass index.  She occasionally used braces to assist in locomotion.  

On VA peripheral nerve examination it was reported that the Veteran had been diagnosed with bilateral upper extremity radiculopathy in 2013.  She had moderate bilateral upper extremity radiculopathy.  She had normal strength, at 5/5, in all tested muscles of the upper and lower extremities.  Upper extremity reflexes were normal at 2+ and lower extremity reflexes, bilaterally, were 1+.  Sensation was intact in both upper and both lower extremities.  There were no trophic changes.  Her gait was normal.  She had mild incomplete paralysis of the upper radicular nerve group, the 5th and 6th cervicals, bilaterally.  As to the impact on her ability to work, her ability to perform heavy physical activities and heavy lifting was affected but sedentary occupational activities were not affected.  

On examination as to the Veteran's headaches she reported that her headaches began a few years ago, and she denied a history of a head injury.  Headaches had been diagnosed a few years ago.  She did not have the characteristic prostrating attacks of migraine headache pain but did have such attacks of non-migraine headaches.  The examiner stated that the headaches did not impact the Veteran's ability to work.  

After reviewing the claims files and medical literature a VA physician opined that the Veteran current headaches were less likely than not caused by or a result of the migraines, by history, that occurred in 1978.  The rationale was that the service records showed that on December 4, 1978, she was diagnosed and treated for migraine headaches.  It was noted that the diagnostic criteria for migraines without aura was a recurrent headache disorder meeting criteria of (a) headache attacks lasting 4 to 72 hours; (2) headaches that have at least two of the following characteristics: (a) unilateral location; (b) pulsating quality; (c) moderate or severe intensity; and (d) aggravation by routine physical activity; (3) during headaches at least one of the following occurs: (a) nausea and/or vomiting; photophobia, and phonophobia; (4) at least five attacks occur fulfilling the above criteria; and (5) history, physical examination, and neurologic examination do not suggest any underlying organic disease.  

It was further stated that the August 23, 2013 examination showed that the Veteran had only some but not all of the above required features of migraine headaches.  Moreover, it was reported that the Veteran had non-migraine headaches as well.  The importance of this indicated that the present headaches did not fulfill the diagnostic criteria for migraine headaches.  Also, headaches were a common presentation in the general population with about 90 percent experiencing at least one episode a year.  

Also, an opinion was rendered that the claimed disabilities of the cervical spine with bilateral upper extremity radiculopathy, bilateral hip disability, bilateral knee disability, and chronic headaches were less likely as not proximately due to or the result of the Veteran's service-connected thoracolumbar spine disorder.  The examiner stated that a review of current medical literature did not yield any evidence for any mechanism by which lumbar spine DJD and DDD could cause and/or aggravate cervical DDD with bilateral upper extremity radiculopathy, bilateral hip osteoarthritis, bilateral knee DJD, and chronic headaches.  

On VA examination of the Veteran's thoracolumbar spine in August 2013 it was reported that the Veteran had been diagnosed with lumbar DJD and DDD.  She reported that in the last couple of years she had been having spasms and burning from her neck to her lower back, her arms, hips, and knees.  She related having a sensation of something crawling down her back.  She received private chiropractic treatment.  X-rays in 2012 and 2013 had revealed thoracolumbar degenerative changes and mild lumbar disc bulging.  In was noted that the Veteran stated "the doctor said everything is coming from my neck."  She used a TENS unit for her neck and back.  

The examiner recorded that the Veteran did not report having flare-ups that impacted function of her thoracolumbar spine.  Thoracolumbar flexion was to 30 degrees.  Extension was to 10 degrees.  Right and left lateral bending were to 10 degrees, and right and left rotation were to 20 degrees.  As to all planes of motion it was reported that there was no objective evidence of painful motion.  As to motion following repetitions of motion, thoracolumbar flexion was to 30 degrees, extension was to 10 degrees, right and left lateral bending were to 10 degrees, and right and left rotation were to 20 degrees.  It was noted that she had no additional limitation of motion after repetitive-use testing.  She had functional loss or impairment due to limited motion.  She had no localized tenderness or guarding, or muscle spasm.  Strength was 5/5, bilaterally, in hip flexion, knee extension, plantar flexion and dorsiflexion of the ankles, and great toe extension.  There was no muscle atrophy.  All lower extremity DTRs were 1+.  Sensation to light touch in the lower extremities was normal, bilaterally, in the L2 through S1 nerve root distributions.  SLR was positive, bilaterally.  She had moderate intermittent, usually dull, radicular pain in each lower extremity but no paresthesias, dysesthesias or numbness.  There were no other signs of radiculopathy.  It was reported that she had moderate sciatic radiculopathy, bilaterally.  She had no other neurologic abnormalities, e.g., bowel or bladder problems.  It was reported that she did not have thoracolumbar IVDS.  She occasionally used braces.  Other complications were her increased body mass index.  

The examiner reported that the thoracolumbar spine disorder impacted the Veteran's ability to work, stating that her ability to perform heavy physical activities, heavy lifting, prolonged walking and/or standing were affected, but sedentary occupational activities were not affected.  

By letter of September 4, 2013, the Veteran was notified of a September 3, 2013 rating decision that denied service connection for a left hip disorder, headaches; and confirmed and continued prior denials of service connection for cervical spine DJD, claimed as neck disorder with pain radiating into the shoulders and arms; a left knee disorder; a right knee disorder; and a right hip disorder; and denied a rating in excess of 40 percent for a low back strain "(also claimed as upper back)", and a TDIU rating.  

In an October 14, 2013 statement J. Sikkema, a chiropractor, reported that the Veteran had marked and constant pain which prevented restful sleep.  She was unable to lift or carry.  She had frequent and severe headaches.  Based on her response to several questionnaires, she was unable to sit for longer than 30 minutes due to pain.  She was unable to stand for more than 10 minutes due to pain.  She was in pain 75 % to 100 % of the time, limiting her ability to work.  A "Vernon-Mior disability rating is 78%, crippling disability.  Oswestry Disability rating is 54%, severe disability."  Her pain was in the head, neck, upper back, pelvis, hips and legs especially.  Therapy provided significant pain relief, improved range of motion and ability to perform activities of daily living.  

On November 1, 2013 J. Sikkema, a chiropractor, certified that the Veteran was medically determined to be physically disabled and unable to engage in any substantial gainful activity or work.  Her disability was expected to last more than 5 years.  She was determined to have a crippling disability due to pain in her hips and legs.  She had severe disability due to pain in her head, neck, and upper back.  She was unable to stand for more than 10 minutes or sit for longer than 30 minutes without marked pain.  She had marked pain in all activities of daily living, and pain restricted her social life, she was unable to go out often or participate in recreational activities.  Her diagnoses were neck sprain, headaches, thoracic sprain, pain in the joint involving the pelvic region or thigh, and displacement of lumber intervertebral disc without myelopathy.  

In statements of March 6, 2014, C. Garry, E. C. Cooper, A. G. Barber, and B. Sparks repeated the contents of their August 2012 statements.  

J. Sikkema, a private chiropractor, executed VA Form 21-0960M-14 Back (thoracolumbar spine) Conditions Disability Benefits Questionnaire (DBQ) in March 2014.  He reported that the diagnoses were thoracic sprain, sacrotuberous sprain, both diagnosed in April 2013, and bilateral moderate L5-S radiculopathies, diagnosed in 2012.  Other diagnoses were lumbosacral spondylosis, degeneration of thoracic or lumbar intervertebral discs, nonallopathic sacral lesions, disorders of sacrum, lumbago, nonallopathic thoracic lesions, lumbar pain, and nonallopathic lumbar [sic]. 

It was reported that historically the Veteran had been running in basic training and fell in a hole on her right side but did not know she was seriously injured until years later, after military service.  She had flare-ups that impacted thoracolumbar function which occurred weekly, lasting 2 to 3 days from unknown causes which required that she stop all physical activities.  They were relieved only by chiropractic adjustments and massage therapy.  

Thoracolumbar flexion was to 20 degrees, with pain beginning at 10 degrees.  Extension was to only 5 degrees, with pain beginning at 10 degrees [sic].  Right and left lateral bending were to 10 degrees with pain beginning at 5 degrees.  Right and left lateral rotations were to 20 degrees, with pain beginning at 10 degrees.  She could perform 3 repetitions of motion and her ranges of motion were unaltered, and stating that extension was to 5 degrees.  It was reported that she had functional impairment after repetitive use due to limited motion, weakened movement, excess fatigability, incoordination, painful motion, and interference with sitting, standing and/or weight-bearing.  She had localized tenderness and pain to palpation in the lower mid-line and paraspinous areas of the lumbar spine.  She had thoracolumbar guarding or muscle spasm causing an abnormal spinal contour.  

On further examination strength was 5/5 in bilateral hip flexion, knee extension, as well as plantar flexion and dorsiflexion of both ankles, but strength was 4/5 on extension of each great toe.  She did not have muscle atrophy.  Knee reflexes were 2+, bilaterally, and ankle reflexes were 1+ bilaterally.  Testing of lower extremity sensation was normal, bilaterally, at the upper anterior thigh (2) and the thigh and knees (L3-4) but was decreased, bilaterally, at the lower legs and ankles (L4-5-S1) and feet and toes (L5), bilaterally.  SLR was positive, bilaterally.  She had both intermittent as well as constant pain in each lower extremity, bilaterally, which was severe.  She had paresthesias and/or dysesthesias as well as numbness of each lower extremity which was moderate.  She had no other signs or symptoms of radiculopathy.  The nerve roots involved were L4, L5, S1, S2, and S3, bilaterally.  It was reported that the severity of the radiculopathy was moderate in the right and the left lower extremities. 

It was reported that the Veteran had IVDS with a total duration of incapacitating episodes in the past 12 month of at least 1 week but less than 2 weeks.  For locomotion she constantly used a cane and regularly used a brace.  Arthritis had been radiologically documented.  There were no vertebral fractures.  As to any impact on her ability to work she could not stand longer than 10 minutes or sit longer than 30 minutes without marked pain.  She was unable to lift or carry without marked pain.  She had marked pain in all planes [sic] of activities of daily living.  Her condition appeared to be getting worse over the last 18 months. 

J. Sikkema, a private chiropractor, executed VA Form 21-0960M-13, Neck (cervical spine) DBQ in March 2014.  The diagnoses were degenerative cervical disc, cervical sprain/strain, cervicobrachial syndrome, cervicalgia, and cervical spondylosis.  The date of all the diagnoses was December 2011, except the cervical sprain/strain which was diagnosed in March 2008.  Historically the Veteran had been running in basic training and fell in a hole and her problems presented years later.  She had flare-ups which impacted function of her cervical spine which occurred weekly and lasted 2 to 3 days, during which she had to stop all activities of daily living.  

On physical examination range of motion testing was performed.  She had functional loss and impairment of the cervical spine due to limited movement, excess fatigability, incoordination, painful motion, and interference with sitting, standing and/or weight-bearing.  She had tenderness or pain on palpation and also guarding or muscle spasm causing abnormal spinal contour.  Upper extremity muscle strength was 4/5 on flexion and extension of both elbows and both wrists, as well as finger flexion and abduction, but reflexes and sensations in the upper extremities were all normal.   She had both intermittent as well as constant pain in each upper extremity, bilaterally, which was severe.  She had mild paresthesias and/or dysesthesias as well as severe numbness of each upper extremity.  It was reported that she often had numbness, tingling and cold feelings in her shoulders down the arms into the hands.  The involvement was the C5-C6 nerve root and the degree of radiculopathy was severe, bilaterally.  She had cervical IVDS with incapacitating episodes in the last 12 month of at least 6 weeks.  For locomotion she constantly used a cane, during flare-ups, and regularly used a brace.  Arthritis had been radiologically documented.  As to impact of her cervical spine condition of her ability to work she had frequent flare-ups that made her incapable of performing the activities of daily living.  

J. Sikkema, a private chiropractor, executed VA Form 21-0960C-8, Headaches (including migraine headaches) DBQ in March 2014.  It was reported that the Veteran had been diagnosed with migraine headaches, including migraine variants; tension headaches; and other headaches.  Other diagnoses were cervicalgia and cervicobrachial syndrome.  The date of all the diagnoses was March 2008, except for cervicobrachalgia which was diagnosed in December 2011.  The Veteran reported having headaches about once weekly and at least every other week, which lasted 3 to 4 days and were relieved only by chiropractic adjustments and massage therapy, but not by medication.  

The Veterans headache symptoms were reported, including nausea, light sensitivity, vision changes, and sensory changes.  She had prostrating headaches more than once monthly which were both migraines and non-migraines.  Pertinent to her diagnoses, she also had neck radiculopathy.  

J. Sikkema, a private chiropractor, executed VA Form 21-0960M-9, Knee and Lower Leg conditions DBQ in March 2014.  It was reported that the diagnoses were bilateral knee pain, arthritis, and sprain, and the date of each diagnosis was February 2008.  It was reported that when the Veteran was in basic training she fell into a hole, on her right side, but was not aware till years later that she was injured.  She had twice monthly knee flare-ups.  Testing of range of motion, strength, and ligaments was conducted.  She had a history of recurrent, severe patellar subluxations of each knee.  She had bilateral shin splints.  It was reported that she had a leg length discrepancy with the right leg being 1/8th of an inch shorter.  She had not had knee surgery.  It was reported that imaging studies of the knees had not been performed, and that when she had flare-ups she was not able to walk or stand, and pain affected all activities of daily living.  

J. Sikkema, a private chiropractor, executed VA Form 21-0960M-101, Muscle Injuries DBQ in March 2014.  It was reported that the diagnoses were myalgia and myositis, and spasms of muscles, all having been diagnosed in February 2008, affecting the right and left sides.  It was reported that during basic training she fell in a hole on her right side and "was not aware till years later."  

It was reported that the Veteran had not had an injury of the muscle groups of the forearms or hands.  She had had an injury of the muscle groups of the shoulder girdles or arms, bilaterally, (Muscle Groups (MGs) 1, 2, 3, 4, 5, and 6; and of the pelvic girdle or thighs, bilaterally (MGs 13, 14, 15, 6, 17, and 18); and of the torso and/or neck, affecting all spinal segments bilaterally (MGs 19, 20, 21, 22, and 23).  It was reported that she had not had an injury of the feet and legs, bilaterally, (Muscle Groups (MGs) 10, 11, and 12).  As to those MGs that were injured she had loss of power, weakness, fatigue-pain, and impaired coordination.  Muscle strength in the shoulders, elbows, wrists, hips, knees, and ankles was 4/5.  There was no muscle atrophy.  It was reported that electrodiagnostic testing had not been done.  It was reported that when she had flare-ups she was unable to move around due to pain and weakness lasting for 3 or more days.  Flare-ups occurred at least twice monthly.  

J. Sikkema, a private chiropractor, executed VA Form 21-0960M-8, hip and thigh conditions DBQ in March 2014.  The Veteran's diagnoses were osteoarthritis, having been diagnosed in February 2013, and sprain/strain, which was diagnosed in February 2008.  She had flare-ups at least twice monthly which incapacitated her for 3 to 4 days, at which times she have very limited mobility, and a significant impact on her activities of daily living.  On examination she had bilaterally limited, weakened, and painful hip movements, with strength being 4/5, bilaterally.  She used a cane as an ambulatory aid during flare-ups.  

In a March 2014 letter M. Milner, the Veteran's cousin, reported that the Veteran's extensive low back pain and severe right hip pain had been a huge burden since 1999.  The cousin had assisted the Veteran many times due to being bedridden from pain, including helping dress her and fixing meals.  She had been let go from jobs due to missing work.  

M. Barnes submitted a March 6, 2014 statement that having known the Veteran since 2008 she attested that the Veteran was in continued and excruciating low back and right hip pain of such severity that she could not sit, stand or walk for long periods.

Treatment records of J. Beuhler, a chiropractor, of the Beuhler Family Center from June 21, 2010 to July 5, 2012 reflect treatment of all of the Veteran's spinal segments and the mechanism of injury described by the Veteran involved a cumulative trauma disorder.  

In an August 27, 2014 letter from M. Patterson-Lake, M.D. of the Ocala Health Neurology she reported that the Veteran was medically disabled and unable to work.  Her disability was expected to last greater than 5 years.  The Veteran was disabled due to DDD.  She could not lift or carry any weight.  She had a sitting limitation of 20 minutes and standing limitation of 10 minutes.  

A September 2014 right knee X-ray from the Leesburg Regional Medical Center demonstrated joint space narrowing, most pronounced medially; subchondral degeneration, and spurring but no fracture.  

In a December 26, 2014 letter J. Sikkema, D.C., stated that in his judgment the Veteran was medically determined to be physically disabled and unable to engage in any sustainable gainful activity or work.  Her disability was due to an inservice low back injury which had caused disability in her hips and legs, with these disabilities had a direct correlation to her low back injury.  This was because she had a bulging L4-5 disc pressing on the sciatic nerves, bilaterally, causing pain from the buttocks down the legs.  She had sacroiliac dysfunction, spinal stenosis, DDD, and spondylitis.  Her complaints of neck, shoulder, and arm pains were due to cervical DDD.  Over the years her spine had shifted, affecting her neck and causing cervical radiculopathy.  In his opinion her disabilities prevented her from engaging in any substantial gainful activity or work.  She was unable to stand longer than 10 minutes without marked pain.  She could not sit for more than 20 minutes without marked pain in all activities of daily living.  She was unable to lift or carry without marked pain.  Pain had restricted her social life, and she was unable to go out often or participate in recreational activities.  

A May 18, 2015 VAOPT record states that the Veteran reported having swelling of the knees but had never had an injury of either knee at any age.  After reviewing VA X-ray of the knees in August 2013, the assessment was bilateral DJD of the knees.  

In a March 30, 2016 statement R. Casalino, a chiropractor of CAS Chiropractic, LLC, reported that he had treated the Veteran since February 2014 for radiating neck and low back pain.  She reported that she had been in pain since a 1977 injury in basic training.  She had cervical and lumbar DDD.  Disc protrusion at L3-4 and L4-5 was causing pain down her hips to her legs.  Her original problem being in the neck and the mid and low back "was compensating over the years."  

A record of an evaluation of the Veteran in May 2016 by P. Geliga, M.D. of the Neurological Associates of Lake County show that clinical testing revealed that the Veteran had significant peripheral as well as central vestibular dysfunction.  Additionally, she presented for migraines, memory loss, and depression.  Her vertigo was getting worse.  She complained of worsening of long and short term memory.  It was felt that she had a mixed vestibular dysfunction suggestive of benign paroxysmal positional vertigo (BPPV) nystagmus.  Subsequently, a neuropsychological evaluation in July 2016 revealed a possible cognitive dysfunction.  A licensed clinical psychologist, K. Estill, opined that given the Veteran's chronic pain overlay, her posttraumatic stress disorder, depression and anxiety she was not currently able to work on a full-time basis.  A September 2016 record shows that the Veteran reported having just recently been hospitalized for a transient ischemic attack (TIA).  Now she could not sort out her thoughts and this caused her to have a migraine, and her memory and confusion had now worsened.  However, a neurologist opined that her symptoms were not related to a TIA but to right occipital neuralgia.  Additional records indicated that she had sleep apnea, tinnitus, and a hearing loss.  

A July 15, 2016 report from D. Kotun, a physician's with Express Care of Leesburg shows that the Veteran had had workups by several specialists, therapy, and evaluation groups.  Physical therapy had rated her shoulders as almost completely dysfunctional, and she had made scant progress via physical therapy.  She received some relief of pain by chiropractic treatment.  Neuropsychiatric testing revealed an aural processing deficit and an audiology specialist confirmed the diagnosis.  Currently she could not perform manual labor.  She was to be sent to Occupational Medicine for an evaluation of her physical abilities.  She could not perform tasks that involved multi-step instructions because her recall was a problem after the first two steps in instructions.  It was also reported that she had had a recent set back because she was involved in a second motor vehicle accident (MVA) recently that increased the pain in her shoulders, neck and produced a reoccurrence of low back pain.  In a July 25, 2016 statement it was reported that the Veteran was disabled and unable to do her housework or yard work.  

A July 21, 2016 VAOPT records shows that the Veteran reported being unable to walk due to sciatica.  

On VA thoracolumbar spine examination on October 26, 2016 the Veteran's electronic medical records were reviewed.  The Veteran stated that she was unemployable due her back, and because of her neck which was affecting her head.  She related that she was losing her memory because of headaches.  She reported that her neck pain was going down, more on the right side than the left, to her mid-back to her low back, and down her legs to her feet, with greater numbness in her left foot than the right foot.  She related being in constant pain and that she could not sit longer than 10 to 15 minutes.  For the last 2 to 3 months she had seen her doctor weekly, and reported having physical therapy twice weekly.  She stated that "they" had found a lot of her back issues came from her neck, and her hips.  She spent most of her time in bed.  She had had a civil service job at one time but had had issues with sitting and having to use her hands.  The examiner noted that a 2012 clinical note indicated that she had been issued a TENS unit.  A June 2001 clinical note indicated that she had been diagnosed as having fibromyalgia, having then had multiple joint and muscle pain.  

Past clinical records revealed that in April 2000 she had reported that she had had pelvic asymmetry since her inservice injury.  She related having low back pain and pain in her hips, greater in the right hip.  She reported having pain which radiated down the right hip to the lateral aspect and mid-anterior right leg, with numbness of the plantar surface of the right foot and the right heel.  Pain also radiated down the left hip posteriorly to the popliteal area.  She also reported having pain in her shoulders, arms, and hands, as well as having neck pain and dizziness.  At that time, i.e., April 2000, it was reported that she had been told that she had fibromyalgia.  

It was also recorded that a July 15, 2016 private clinical record that she had been involved in a "second" motor vehicle accident (MVA), with increased pain in her shoulders and neck, and producing a recurrence of low back pain.  A May 20, 2016 neurology assessment had included mixed vestibular dysfunction suggestive of "BBPV", worse on the left side.

The current VA examiner recorded that the Veteran did not report having flare-ups of the thoracolumbar spine, and did not report having any functional loss or impairment of the thoracolumbar spine.  On range of motion testing thoracolumbar flexion was to 50 degrees, extension was to 5 degrees, and right and left lateral bending as well as right and left rotation were to 15 degrees.  All motions caused pain.  There was no pain on weight-bearing.  There was localized tenderness or pain on palpation of the soft tissues from T12 to the sacrum in the paraspinous muscles, bilaterally.  There was no additional loss of function or range of motion after three repetitions of motion.  The examiner could not state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use because the Veteran was not currently experiencing a flare-up.  She did not have guarding or muscle spasm.  Muscle strength was 5/5 in hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, bilaterally.  There was no muscle atrophy.  Reflexes were absent at the knees and ankles.  Sensation was intact in the upper anterior thighs (L2), thighs and knees (L3/4), lower legs and ankles (L4/L5/S1), and feet and toes (L5).  She was unable to perform SLR.  

Neurologically, the Veteran had symptoms of radiculopathy but did not have constant or intermittent pain, or paresthesias and/or dysesthesias in the lower extremities.  She had numbness in the feet which was mild in the right foot and moderate in the left foot.  There were no other signs or symptoms of radiculopathy.  She had mild right sciatic radiculopathy and moderate left sciatic radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities, e.g., affecting the bowels or bladder.  She had IVDS but had not had any signs or symptoms that required bed rest prescribed by a physician in the past 12 months.  She regularly used a brace to aid in locomotion because of her low back disorder.  The examiner noted that arthritis had been radiologically documented.  She did not have a vertebral fracture with loss of 50 percent or more of vertebral body height.  

In addition to reporting the results of X-rays and other imaging studies from 1993 to 2016, the examiner noted that other significant findings were a July 2016 neuropsychological evaluation which found possible cognitive dysfunction, post-traumatic stress disorder, moderate major depressive disorder, generalized anxiety disorder with panic attacks, and a significant pain related general medical condition.  

The examiner noted the query posed in the Board's 2015 remand with respect to the severity of the Veteran's service-connected low back disorder and radiculopathy and the impact thereof on the Veteran's employability.  In response, the examiner opined that the Veteran was employable with regards to the noted service-connected disorder.  It was observed that after an extensive review of the medical records, several chiropractors had stated that the Veteran was unemployable due to her back and an urgent care note stated she was unemployable which considered disability related to her shoulders.  However, the examiner reported that, respectfully, he had a different opinion.  

The examiner stated that: 

First, physical effort and exams are greatly out of proportion to what would be expected from diagnosed lumbar/thoracic disease as well as seriel [sic] radiological findings.  23 years of hip/lumbar/thoracic xrays, ct scans, and MRIs.  Consistently demonstrate mild l4/l5 and l5/s1 osteoarthric changes.  Consistently demonstrate mild posterior disc bulge without foraminal narrowing or central canal stenosis at l4l5 [sic] disc level, and t spine with mild dextroscoliosis and mild degenerative disease.  Additionally, there is no provider has [sic] documented any lower extremity muscle wasting.  Muscle strength to lower extremity bilaterally has been 5/5.  Sensory testing has been normal to lower extremities bilaterally.  

Subjectively, pt [patient] has been persistent with complaints of hip, lower back, mid back, and lower extremity radiculopathy issues.  Her subjective account is not disuputed [disputed].  Yet, the private medical assessment that mild thoracic and lumbar osteoarthritis, mild thoracic dextroscoliosis, mild l4/l5 disc bulge, and lumbar spasm would prevent work is greatly disputed and disagreed with.  

EMPLOYABILITY: she is employable with the following restrictions.  Employment that would allow her to take medications for both tenderness (pain) and radiculopathy.  The ability to have ergonomic workflow (adjustable desk from sitting to standing position and vice versa, ability to alternat [sic] with sitting, standing, and walking).  Would be able to perform light physical, office, and sit down employment.  

It is more likely that pt's comorbidities are playing a significant role in how she interprets painful stimuli.  Possible cognitive dysfunction, post traumatic stress disorder, major depressive disorder-moderate, generalized anxiety disorder with panic attacks would all have a major influence on how she processes and interprets painful stimuli.  

On November 11, 2016 D. Kotun, a private physician's assistant, executed VA Form 21-0960M-14 Back (Thoracolumbar spine) Conditions DBQ.  It was reported that the Veteran had mechanical low back pain, diagnosed in March 2016; DDD diagnosed in September 2015, and IVDS diagnosed in January 2016; as well as cognitive impairment, diagnosed in March 2016.  It was noted that the Veteran had first presented in January 2016 with spinal pain.  As to flare-ups she reported that she had constant pain and could not work or stand long enough to even do dishes.  She could not stand or sit for a long time and could not make complex decisions or follow multi-step instructions.  

It was reported that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or on repeated use; however, it was also reported that range of motion testing could not be conducted at that private clinic.  Likewise, muscle strength testing could not be conducted.  It was reported that she had an abnormal gait due to muscle spasm and guarding.  Contributing factors of disability were weakened movement, excess fatigability, incoordination, painful motion, deformity, and interference with sitting and standing.  Objective neurological testing was not performed.  Nonetheless, it was reported that the Veteran had radiculopathy with constant pain that was severe in the right lower extremity and moderate in the left lower extremity.  She had dull pain in each lower extremity which was moderate, bilaterally.  She had moderate paresthesias and/or dysesthesias in each lower extremity, and severe numbness in each lower extremity.  It was reported that the severity of the radiculopathy was severe in each lower extremity.  The nerve roots involved were L2 through S3, bilaterally.  

It was reported that the Veteran had thoracolumbar IVDS with incapacitating episodes requiring bed rest prescribed by a physician in the past 12 months of less than 1 week.  She used a back brace daily as an assistive device.  Thoracolumbar arthritis had been radiologically documented.  It was further stated that the Veteran had subsequently not been able to move normally, stand or sit for extended time spans, or carry out multiple and complex functions.  

In a November 11, 2016 statement D. Kotun, a private physician's assistant, reported that the Veteran had been a patient at Express Care of Belleview and Leesburg since October 2009 and that he had treated her since September 2015.  He repeated the contents of his earlier July 15, 2016 report, but added that lumbar X-rays revealed straightening which was suggestive for muscle spasm, with spondylotic changes and L4-L5 and L5-S1 DDD.  Her lumbar pathology was causing severe pain/spasms in her buttock (the sciatic nerves on both sides), going down the back and sides of both legs into her feet.  It also causes numbness.  The pain/spasms were also going into her groin and left hip.  After reviewing X-ray reports and other medical outpatient treatment and evaluation records, it was his medical opinion that the Veteran's left hip pain was more likely than not caused by or aggravated by her service-connected low back pain/strain.  

In a November 11, 2016 statement D. Kotun, a private physician's assistant, repeated the contents of the November 11, 2016 statement but added that the low back pain/spasms were also going to her right hip and, after reviewing X-ray reports and other medical outpatient treatment and evaluation records, it was his medical opinion that the Veteran's right hip pain was more likely than not caused by or aggravated by her service-connected low back pain/strain.  

In another November 11, 2016 statement D. Kotun, a private physician's assistant, repeated much that was in the other statements of that date but added that after reviewing imagining studies, medical out/in-patient treatment and evaluation records of the Veteran's cervical spine, which showed DDD throughout her cervical spine, it was his medical opinion that the cervical DDD was more likely than not caused by or aggravated by the service-connected low back pain/strain.  

Likewise, in another November 12, 2016 statement D. Kotun, a private physician's assistant, repeated much of the information in the other November 2016 statements, noting that imaging studies had confirmed arthritic and DDD changes of the Veteran's spine.  He added that pain/spasms with numbness, was going up the Veteran's back, into her neck, into her head; causing severe headaches, with some memory lost.  The scoliosis in her mid-back, caused her spine to shift right, causing pain/spasms on right side of her body.  The headaches were severe to the point that she was not able to view computer screens or go into sun light for long periods.  Her headaches sometimes lasted for weeks.  Therefore, after reviewing the medical out/inpatient treatment and evaluation records, it was his medical opinion that the headaches were more likely than not caused by or aggravated by the service-connected low back pain/strain.

Similarly, in two other statements of November 12, 2016, D. Kotun, a private physician's assistant, repeated much of the information in the other November 2016 statements but added that X-rays showed moderate right knee DJD, and that after reviewing records it was his medical opinion that the chondromalacia of each knee was more likely than not caused by or aggravated by the service-connected low back pain/strain.  

In yet another statement, dated November 11, 2016, D. Kotun, a private physician's assistant, reported that after a records review it was his medical judgment that the Veteran was medically determined to be physically disabled and unable to engage in any sustainable gainful activity or work.  Her disability was a result of her 1977 inservice low back injury.  That injury had caused a disability in both hips and both legs; the hips and legs disabilities were a direct correlation to her lower back injury.  This was because she had a bulging disk at L4-L5 which was pressing on her sciatic nerve (both sides) which could cause pain from the buttocks down both legs.  She also complained of neck, shoulder, and arm pains; and this was due to cervical DDD.  Over the years, her spine has shifted which has affected her neck and caused cervical radiculopathy.  

It was that physician's assistant's medical opinion that the Veteran's disabilities were not only preventing her from engaging in any substantial gainful activity or work but also from living a normal life.  She was unable to stand longer than 10 minutes or sit longer than 20 minutes without marked pain in all activities of daily living.  She was unable to lift or carry without marked pain.  Pain has restricted her social life and she was unable to go out often or participate in recreational activities.


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and migraine headaches, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Reopening

The Veteran was notified by letter in September 1990 of a rating decision that month denying service connection for a cervical spine disorder.  She was notified by letter in September 1999 of a rating decision in August 1999 denying reopening of claims for service connection for disability of each knee.  She did not appeal those rating decisions.  She appealed the Board's June 2009 decision denying service connection for a right hip disorder to the Court but abandoned that issue and, so, the Court did not addressed that matter on the merits.  Accordingly, the September 1990 and August 1999 rating decisions, as well as the Board's June 2009 decision are final.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.302(a) and (b), 20.1100(a), 20.1103, 20.1104, 20.1105.  

No additional relevant evidence was received within one-year following notification of the denials warranting readjudication of the claims and no additional service records have been received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, those decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2016). 

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran has applied to reopen the previously denied claims.  

A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  For such applications received on or after August 29, 2001, evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  The new evidence is that which is received since the last denial on any basis, including the last denial of reopening.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, and assuming the credibility of the evidence in question pursuant to Justus, 3 Vet. App. at 513, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

New and Material Evidence

Statements of November 2016 of D. Kotun, a physician's assistant, link the Veteran's cervical spine, left knee, right knee, and right hip to her service-connected low back disability.  Similarly, the statements of two private chiropractors, J. Sikkema in December 2014 and R Casalino in March 2016, when liberally interpreted, also were favorable opinions as to such a nexus.  These medical opinions were not previously of record at the time of the prior denials of these claims.  On their face, they are so significant that they are sufficient to reopen the claims.  Shade, 24 Vet. App. at 118.  Therefore, since there is new and material evidence, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  They must now be readjudicated on the underlying merits, i.e., on a de novo basis.  

In this regard, the RO has denied the applications to reopen on the basis of the absence of new and material evidence.  However, a careful reading of the rating decisions denying reopening and the SOC shows that these claims were also addressed on the merits.  In fact, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  In this case, the RO obtained VA medical opinions addressing the merits of these claims.  This would not have been done unless the claims were reopened and adjudicated de novo.  In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held that in rendering assistance in obtaining a VA examination before reopening VA "performed a 'de facto reopening'" of the claim.  The Court stated that where there was an application to reopen a claim, because an examination was conducted to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Falzone, at 404.  Consequently, having provided the Veteran with the VA nexus examinations in this case, and which yielded opinions which are both new and material, the claims are reopened.  Consequently, there is no prejudice to the Veteran in adjudicating the claims de novo without first referring the appeal to the RO in the first instance. 

Initial Considerations

The Veteran has submitted numerous statements from private treating sources, some of which contain favorable medical opinions as to the claims on appeal.  While it is true that the Board is not free to ignore the opinion of a treating physician, the Board is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) citing Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In this regard, a broad application of a treating physician rule (giving greater weight to opinions of treating physicians) has been explicitly rejected by the Court.  See White v. Principi, 243 F.3d 1378, 1381 (Fed.Cir. 2000) ("[T]he VA benefits statutes and regulations do not provide any basis for the 'treating physician' rule and, in fact, appear to conflict with such a rule); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993) (a treating physician's opinion cannot be given lesser weight in the absence of no contrary evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993)).   A "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

Consequently, to the extent that the favorable medical opinions from private treating sources rely upon a clinical history related by Veteran, the accuracy of that clinical history, including the credibility as to the Veteran's recitation of both inservice and postservice events, is critical in assessing the probative value of such medical opinions.  This is because the Board does not have to accept as probative a medical assessment which appears to be based solely, or even primarily, on a veteran's reported medical history.  Swann v. Brown, 5 Vet. App. 229 (1993); see also Wilson v. Derwinski, 2 Vet. App. 614 (1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991).  A medical opinion predicated upon a history related by a veteran may not be refuted or disregard solely on that basis, but this fact may be considered in determining the probative value of the statement.  Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005).  Rather, a medical opinion predicated upon an uncorroborated clinical history related by a veteran can only be as good as the history relied upon.  

Matters for analysis of medical opinions include, but are not limited exclusively to, (1) why cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition has manifested itself in an unusual manner, and an opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The absence of a claim file review by a private physician is not required and alone does not diminish the probative value of a private medical opinion; and conversely a claim file review by a VA examiner does not, by itself, lend greater probative value to an opinion or diagnosis.  Rather, citation to a clinical history which is both relevant and accurate lends probative value.  It is the factually accurate, fully articulated, and sound reasoning that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).  The probative value of a medical opinion comes from its reasoning, and a failure to provide a rationale for an opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Reliance on a veteran's statements renders a medical report less probative only if that history is rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Far greater weight is attached to the clinical evidence prepared during or closely proximate to service.  Biggins v. Derwinski, 1 Vet. App. 474, 476 (1991).  

In this case, the Board finds that the clinical histories which the Veteran has related to the private clinical sources that have provided favorable medical opinions has little credibility.  The Board does not doubt that she had an inservice injury to her low back.  In fact, it was this injury which led to the grant of service connection for a low back sprain.  On the other hand, the record demonstrates that the Veteran recitation of inservice events has gradually expanded in an almost evolutionary process.  Ignoring that she now has fibromyalgia which accounts for much of her pain in many bodily areas, she has at times asserted that all of her bodily pains, which are in many and varied areas of her body, stem from the inservice injury in the 1970s, even though pain in such areas is not shown until many, many years later.  This has been acknowledged by some private treating sources in relating that it was not until years after the inservice injury that the Veteran realized or appreciated the extent of her initial injury.  

Further, the Board must note that the Veteran's initial injury occurred when she stepped in a hole while running in basic training.  Over the years, her version of this event evolved to include injuring her right hip, even stating at one time that the hole was so deep that her entire right leg went down into the hole, all the way up to her hip.  She further expanded the version of this event to include having injured the entire right side of her body.  Not until 1996 did she report that this event had also injured both knees.  

Similarly, the Veteran has related that she has unequal leg lengths, i.e., shortening of the right leg.  At times she had, in some unexplained manner, attempted to attribute this to the inservice injury.  In fact, at one time she reported that after the inservice injury a measurement of her leg lengths during her active service revealed right leg shortening.  However, this is not corroborated by the service records.  While an injury of a bone in her right leg, such as a fracture, could account for such putative right leg shortening, it is clear that the inservice injury did not result in any such injury, and she has not contended that she sustained an inservice fracture.  Also, in accepting the Veteran's version of events J. Sikkema, a chiropractor, recently related, in a March 2014 examination report, that the Veteran's right leg was 1/8th of an inch shorter than the left.  However, he reported at the time of a March 2013 examination, only one year earlier, that there was no leg length discrepancy.  This chiropractor did not explain this difference in clinical findings.  Significantly, a VA examiner in March 2004, upon reviewing the claim file, noted that VA leg length measurements in 1985 and over a decade later in 2000 had both found the legs to be of equal length.  In sum, the Board finds that there is no persuasive clinical evidence that the Veteran now has any right leg shortening due to an inservice injury, and that the version of such an event or sequence of events, which has been related by the Veteran is not true.  

Conversely, the Veteran also seeks to attribute some putative right leg shortening to her low back disability, claiming that the low back disorder has caused a pelvic tilt which in turn caused a leg length discrepancy.  She related this history to a VA examiner in March 2004 and that VA examiner specifically noted that a review of the records revealed that the putative history of a low back injury causing pelvic tilt with consequent leg shortening was not what the Veteran had been told by treating physicians but what she had told the treating physicians.  Consistent with this is that while she testified in 1999 that a private chiropractor had told her that she had leg shortening, records from that clinician do not corroborate this.  

The Board also observes that there are multiple clinical sources that demonstrate that the Veteran has a significant psychological overlay with respect to her complaints of disabling pain.  As to this, an August 2003 ALJ SSA decision noted that her testimony of disabling pain and functional restrictions was disproportionate to the objective medical evidence.  The subsequent allowance of her SSA claim in 2005 was not based upon a finding that such testimony was somehow credible but upon additional evidence from two physicians and a vocational expert.  The Board also notes the recent VA medical opinion in October 2016 that the Veteran's physical effort during examination and examination findings were greatly out of proportion to what would be expected from her thoracolumbar disease, particularly as radiologically documented.  In fact, the Veteran's lack of effort, or cooperation, was previously observed and noted at the time of the first of the two examinations which she has challenged.  In fact, as to the first of these examinations the Veteran had reported that no range of motion testing was done; whereas, the report of that examination clearly shows that motion was, in fact, tested in some planes and that she failed to cooperate by attempting motion in all planes of motion.  Thus, the Veteran's report as to this event is, at a minimum, an exaggeration, if not a distortion, of what actually occurred.  And all this is, again, consistent with the psychological studies which have shown that she has a significant psychological overlay regarding her physical disabilities.  

Nevertheless, the Board does not doubt that at this time, a number of decades after the inservice injury, the Veteran now significant pain as a result of her only recently documented arthritis of her hips and knees and the arthritis and disc disease in her cervical spine, as well as pain and disability stemming from multiple postservice injuries, including her right wrist fracture, CTS of each wrist, right ankle fracture, and bilateral sinus tarsi syndrome affecting her ankles, and all in addition to her significantly disabling fibromyalgia.  However, it is clear that essentially she now seeks to attribute most if not all of her pain and disability, including that from these nonservice-connected disorders, to her inservice injury decades earlier in 1977.  In doing so, her version of what occurred during service and of clinical findings during and after service, as well as what she was putatively told by private treating sources has varied greatly with the passage of time.  Consequently, and unfortunately, since consistency is the hallmark of credibility, the Board simply cannot give the Veteran's clinical histories any significant credibility.  In turn, this adversely impacts upon the probative value of the numerous favorable private medical opinions which she has submitted in support of her claims. 

De Novo Adjudications

Cervical Spine Disorder

The evidence shows that the Veteran was seen during service for what was then described as myofascial pain dysfunction because the conditions in which she worked were affecting her SCM muscles, and for which she was given a temporary physical profile.  She did relate a one year history of such symptoms and was treated at a physical therapy clinic in November 1978.  The STRs are negative for cervical complaints, treatment of finding for the remaining one year of her active service.  

It was not until 1989 that the Veteran first reported that she had been told sometime in 1981 that her cervical vertebrae were beginning to deteriorate.  However, even if true this is more than one year after service, and this clinical history is not otherwise corroborated.  Because the Veteran has been an unreliable historian, the Board does not given any probative value to this history.  

Also after service the Veteran's first complaint relative to her neck was in 1982, more than two years after service and at that time the pain was due to transitory tonsillitis.  Significantly, at the March 1985 VA examination the Veteran first related having constant neck discomfort, as well as numbness in her right hand, possibly suggestive of disc disease in light of the diagnosis at that time of cervical discogensis.  However, at that time she reported that she had begun having these symptoms in 1983, which is a point in time more than three years after her military service.  

Subsequent private treatment records, in these early postservice years, initially attributed the Veteran's problems with her cervical spine to either an injury in June 1987, TMJ syndrome, a fall in 1994, but most often to her employment performing secretarial duties in an office.  It was not until after the fall in 1994 that VA X-rays on examination in March 1994 suggested a possible element of trauma but, even so, subsequent X-rays and MRI have never documented evidence of cervical spine changes due to trauma.  

It was not until VA examination in September 1985 that the Veteran first attempted to relate a cervical spine disorder to her service-connected low back disorder, alleging that low back pain moved up to her neck.  

Similarly, the earliest evidence of the Veteran's having reported that she injured her cervical spine at that time she incurred her inservice low back injury is in November 1990, eleven (11) years after her military service.  The November 2001 Neurology Consultants of Montgomery report, while also recording such a history, also noted that the Veteran had conceded that she had not had any initial, i.e., inservice, treatment for her cervical spine due to such an injury.  

Equally significant is the fact that during most of those eleven years she was seen by both VA and private medical sources who recorded her medical history.  If in fact she had sustained the type of significant inservice injury of her cervical spine which she now alleges it would be expected that she would have related this at a much earlier point in time.  However, she did not and this weighs against her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  

Indeed, the report of a November 1990 private evaluation reflects that it was doubted that a 1997 injury would "have been bad enough to cause what she has."  In other words, even when the Veteran first related this history of an inservice cervical spine injury a private clinical source doubt, even though accepting as credible the history she related, that the injury would be the cause of her then cervical arthritis and degenerative disc disease.  

The Board has also considered the report of Dr. M. Lake that the Veteran had a traumatic spinal cord injury during service causing severe neurologic disability.  However, there is nothing which suggests that Dr. Lake's comment as to any inservice spinal cord injury was based upon any review of either inservice or even postservice clinical records.  Thus, the Board must conclude that the opinion, first rendered in 2009, 30 years after service, is based solely upon a history related by the Veteran which lacks credibility.  

It was not until 1999 that a private chiropractor found that the Veteran had symptoms of fibromyalgia, and also reported that the Veteran had an uneven pelvic tilt causing not only low back pain but pain in the neck and knees.  In contrast, a private physician reported in February 2001 that the Veteran had begun having neck pain in 1986 and, after both orthopedic and neurologic evaluations she was found to have pain which appeared to be muscular in nature and unrelated to her joints, thus concluding that most of her pain was from fibromyalgia.  

With respect to the favorable medical opinions which the Veteran has submitted, R. Casalino, a chiropractor, stated in part that the Veteran had related having had neck pain since a 1977 inservice injury.  However, as noted, this is not corroborated by other evidence and, in fact, the earliest postservice evidence tends to refute this more recently related history.  Thus, because this chiropractor's opinion relies solely upon the Veteran's incorrect clinical history it lacks probative value and does not support a claim for service connection on the basis of direct inservice incurrence of cervical spine disability.  

A statement by J. Sikkema, another chiropractor, and the statements of D. Kotun, a physician's assistant are to the effect that the Veteran's spine had shifted over the years.  D. Kotun referenced scoliosis as this shifting, and other chiropractors had made reference to either levoscoliosis or dextroscoliosis.  Both J. Sikkema and D. Kotun opine that this is the cause of the Veteran's current cervical spine pathology, with R. Casalino's statement seeming to infer the same thing by referencing "compensating" of the Veteran's spine over the years.  

The Board finds these opinions to be of little weight for several reasons.  First, none of these opinions appears to have included a review of, or at least did not reference any, STRs much less discuss the significance of any inservice clinical findings.  Second, none of these opinions have considered the possibility of other factors (as discussed in a VA medical opinion), and, third, none have indicated that the opinions were made in accordance with or after a review of medical literature.  On the other hand, the Board finds the VA medical opinion in 2013 to be more persuasive because the significance of inservice clinical findings were discussed in detail, considered other factors as potential causative factors, and reviewed current medical literature.  

In sum, that 2013 VA examiner opined that the inservice myofascial pain syndrome, affecting her neck due to working conditions, was a minor event which did not appear to have been associated with any significant injury or complications of the cervical spine.  This is consistent with the earliest postservice report when the Veteran first related that the inservice injury causing her low back disability also caused cervical spine disability but the private evaluator at that time felt that the inservice injury would not have been of such severity as to result in the Veteran's cervical spine disability.  Moreover, the VA examiner explained that the Veteran's inservice pain dysfunction would not likely cause any future residuals problems because it only transitorily affected muscle and soft tissue and did not involve the skeletal spine or cervical discs, either directly or systemically.  

Also, the 2013 VA examiner, unlike the private sources offering opinions, noted that the alternative explanation was that the Veteran's aging and wear-and-tear were more likely the causes of her current cervical spine pathology.  Likewise, that VA examiner specifically noted that current medical literature did not support finding that there was any mechanism by which the service-connected thoracolumbar spine disorder affected the cervical spine.  

Consequently, the Board gives greater weight to the opinion of the 2013 VA examining physician and finds that such opinions, for the reasons explained, effectively rebut the opinions of the private fee-basis chiropractors and physician's assistant.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability and, so, the doctrine of the favorable resolution of doubt under 38 C.F.R. § 3.102 is not for application.  

Left and Right Knee Disorders

The evidence shows that the Veteran was seen during service for a burst blood vessel in her left leg, causing some bruising.  However, there is no evidence that she had any chronic residuals of this acute episode.  It was not until years after service, in 1992, that she related her first complained of pain in either knee, in fact only the right knee, and that VAOPT noted that a right knee X-ray was normal.  At that time it was tentatively speculated that the right knee pain might be due to her service-connected low back disorder.  On the other hand, it was not until three years later, in 1995, that she first related having had an inservice right knee injury.  

Nevertheless, on VA examination in 1996 she reported that she had developed the insidious onset of pain in both knees only one year earlier, even though she reported having had an injury from an inservice fall.  Moreover, she related at the 1996 VA examination that she had not had any treatment for her knees (although she had sought VA treatment for her right knee in 1992).  The diagnosis was bilateral chondromalacia patellae, and a right knee degenerative spur by X-ray.  

Significantly, an October 2000 VAOPT record show that only in the last one to two years had she developed pain in multiple areas, and after an examination the assessment was that she most probably had fibromyalgia.  In fact, a 2001 report of a private physician reflects that most of her pain stemmed from fibromyalgia, since the pain was muscular in nature, as opposed to affecting the joints.  On the other hand, later that same year X-rays, after a fall down some stairs at work, revealed moderate arthritic changes in both knees.  

In sum, the evidence shows that the Veteran now has several disabilities which affect either the knees or the areas around the knees, i.e., chondromalacia, fibromyalgia, and arthritis.  

J. Sikkema, D.C., reported more recently, in December 2014, that the Veteran's low back disability had cause disability of the Veteran's legs, and presumably her knees since he related in a March 2014 DBQ that she had bilateral recurrent patellae subluxations.  D. Kotun, a physician's assistant opined that the Veteran's bilateral chondromalacia was more likely than not caused or aggravated by the service-connected low back disability.  Each had reported her history of an inservice injury and seems to have placed significant value upon this history, with J. Sikkema, D.C., even reporting that the Veteran had been unaware of the initial severity of the injury.  However, the Board finds that the more recently related history of the injury causing the service-connected low back disorder, and also seemingly to have caused at least a right knee injury, is simply not credible.  

The Board finds these opinions to be of little weight for several reasons.  None of these private opinions appears to have included a review of, or at least did not reference any, STRs much less discuss the significance of any inservice clinical findings.  Also, none have indicated that the opinions were made in accordance with or after a review of medical literature.  On the other hand, the Board finds the VA medical opinion in 2013 to be more persuasive because the significance of inservice clinical findings were discussed in detail and reviewed current medical literature.  That opinion was that the claimed disabilities of the knees were less likely as not proximately due to or the result of the Veteran's service-connected thoracolumbar spine disorder with the rationale being that a review of current medical literature did not yield any evidence for any mechanism by which lumbar spine DJD and DDD could cause and/or aggravate the Veteran's current pathology of the knees.  

Consequently, the Board gives greater weight to the opinion of the 2013 VA examining physician and finds that such opinions, for the reasons explained, effectively rebut the opinions of the private fee-basis chiropractors and physician's assistant.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for disorders of the knee and, so, the doctrine of the favorable resolution of doubt under 38 C.F.R. § 3.102 is not for application.  

Right and Left Hip Disorders

The STRs are negative for signs, symptoms, complaints, history, treatment or diagnoses of any disability of either hip.  The Board finds the more recently related history that the inservice injury which caused her service-connected low back disorder to have also been of such a nature and severity as to cause injury either hip is not credible.  The earliest contemporaneous evidence of any complaint relative to either hip does not antedate the 1993 VA examination when she reported continuously having had right hip pain beginning during service.  However, not only is this first recorded more than a decade after military service, because of inconsistencies in the clinical histories related by the Veteran the Board finds this report of continuity of symptomatology not to be credible.  In this regard, the Veteran has sought to account for her hip pain on the basis of shortening of the right leg, but as discussed above the Board finds that there has not been any such shortening.  

In this regard, the Veteran has often referenced having pelvic tilt.  However, to the extent that she may have pelvic tilt it is not shown to be due to any shortening of the right leg, inasmuch as the Board finds that she had never had such leg length discrepancy.  To the extent that she may have some pelvic tilt due to spinal scoliosis, there is no competent evidence that any such pelvic tilt would result in arthritis in either hip. 

While a private chiropractor reported that the Veteran's fibromyalgia was aggravated by a pelvic tilt, in fact, X-rays of her hips on VA examination in 2000 were normal and the diagnosis, as related in a 2001 report by that examiner was that she had fibromyalgia, and also X-ray of her pelvis following this statement, and following a postservice fall, in 2001 were normal.  In fact, X-rays at the time of a March 2004 VA examination found no abnormality and the diagnosis at that examination was that the Veteran did not have osteoarthritis or any arthropathy of either hip.  

Arthritis is not radiologically documented until a private CT scan in 2011 found osteoarthritis of the right hip, and at that time, about 32 years after military service, the degree of arthritic change was described as being only mild.  Subsequently, the August 2013 VA examination revealed that X-rays earlier that year found that arthritis in both hips was only mild and that there was no evidence of traumatic arthritis, such as would have been consistent with the severity of the injury which the Veteran has described, at least in the right hip, if that clinical history were accurate.  

D. Kotun, a private physician's assistant opined that each hip was more likely than not caused or aggravated by the Veteran's service-connected low back disorder.  However, the Board finds the medical opinion of the August 2013 VA examiner to be persuasive.  That examiner found, after reviewing both the evidence in the record, and specifically citing to inservice clinical findings, and a review of medical literature, that the claimed bilateral hip disabilities were less likely as not due to the service-connected low back disorder because there was no mechanism by which the lumbar DJD and DDD would cause or aggravate the Veteran's bilateral hip osteoarthritis.  

This is not to say that the Veteran does not have pain in her hips.  As to this, the Veteran has nonservice-connected fibromyalgia which may be causing some of her pain.  For rating purposes, any pain in her hips which is due to her service-connected radiculopathy affecting both legs is compensated in the current ratings assigned for those disabilities. 

Consequently, the Board gives greater weight to the opinion of the 2013 VA examining physician and finds that such opinion, for the reasons explained, effectively rebut the opinions of the private fee-basis physician's assistant.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for disorders of the hips and, so, the doctrine of the favorable resolution of doubt under 38 C.F.R. § 3.102 is not for application.  

Headaches

Migraine headaches are considered to be an organic disease of the nervous system for the purpose of the application of a one year period of presumptive service connection.  In this regard, service connection will be granted if chronic migraine headaches are shown during service or within one year after service discharge.  For a showing of chronicity during service there must be sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity, as opposed to isolated findings or a mere diagnosis including the word 'chronic.'  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b).  

During service the Veteran complained of occasional occipital headaches in September 1978.  Several months later, in December 1978 she reported having daily migraine headaches and after a limited neurological examination the assessment was migraine headaches but this was based upon her history.  Thereafter, the earliest contemporaneous evidence of headaches is not until a September 1985 VA examination, almost five years after her discharge from active service.  

In this case, the Board finds the medical opinion of the August 2013 VA examiner to be persuasive.  That examiner found, after reviewing both the evidence in the record, and specifically citing to inservice clinical findings, and a review of medical literature, that the Veteran did not meet the criteria for a diagnosis of migraine headaches.  Rather, the Veteran had only some but not all of the required features of migraine headaches.  

With respect to non-migraine headaches, these headaches are not shown until 1985 almost five years after service discharge.  In this connection, at least the first of two inservice episodes of headaches was associated with acute SCM muscle spasm, and such muscle spasm is not shown to have accompanied the complaint of headaches in 1985.  

The Veteran's postservice non-migraine headaches are not otherwise shown to be related to military service.  To the contrary, the Veteran seeks to establish service connection for the non-migraine headaches as being caused or aggravated by her service-connected low back disability based upon the theory that the service-connected low back disorder has caused disability of the cervical spine, including the musculature of the cervical spine, which in turn has caused, or aggravated, her headaches.  In support of this she has submitted opinions of J. Sikkema, D.C., and D. Kotun, a physician's assistant.  However, weighing against these private medical opinions is the opinion of a VA examiner in 2013.  

The Board gives little weight to the private medical opinions because none of these private opinions appears to have included a review of, or at least did not reference any, STRs much less discuss the significance of any inservice clinical findings.  Also, none have indicated that the opinions were made in accordance with or after a review of medical literature.  On the other hand, the Board finds the VA medical opinion in 2013 to be more persuasive because the significance of inservice clinical findings were discussed in detail and reviewed current medical literature.  That opinion was that the claimed headaches were less likely as not proximately due to or the result of the Veteran's service-connected thoracolumbar spine disorder with the rationale being that a review of current medical literature did not yield any evidence for any mechanism by which lumbar spine DJD and DDD could cause and/or aggravate the Veteran's headaches.  

Consequently, the Board gives greater weight to the opinion of the 2013 VA examining physician and finds that such opinions, for the reasons explained, effectively rebut the opinions of the private fee-basis chiropractors and physician's assistant.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability and, so, the doctrine of the favorable resolution of doubt under 38 C.F.R. § 3.102 is not for application.  

Effective Dates Prior to July 1, 2011, for Service Connection Radiculopathy of Each Lower Extremity

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. § 3.400(b)(2)(i) (2015) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra. 

In this case no claim for service connection for radiculopathy of either lower extremity was filed within one year of the Veteran's November 1979 discharge from active service.  Rather, the correspondence from the attorney (then represent ting the Veteran) received on July 1, 2011 was liberally construed to be a claim for service connection for radiculopathy of each lower extremity, on the basis of being due to the Veteran's service-connected low back disorder.  

In VA Form 21-4138, Statement in Support of Claim, of June 18, 2012 the Veteran alleged that the effective date for her 60 percent rating (as derived by grants of 20 percent ratings for radiculopathy of each leg) should be effective around April 2001 which was about when she filed a claim for a TDIU rating.  She alleged that the date of July 1, 2011 was incorrect because it was the date the RO received her claim back from the Board, after the Board's February 4, 2011 decision.  She stated that the 2011 Board decision had been appealed to the Court and there was no break in her "appeals filings."  

However, the Veteran is incorrect as to the sequence of events related above.  July 1, 2011 is not the date the RO received her claim back from the Board, after the Board's February 4, 2011 decision.  The effective date of July 1, 2011 is, as stated, the date of receipt of claim consisting of correspondence from her attorney.  Moreover, although she filed VA Forms 21-8940 in April and July 2000, she did not file such a form in April 2001.  

The Veteran has insisted that her radiculopathy of each lower extremity was diagnosed by a private physician, Dr. M. Lake, in 2009 years before the July 1, 2011 correspondence was received from the attorney that represented her at that time.  However, again it must be noted that "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this regard, the record is to be reviewed to adjudicate all issues reasonably raised by a liberal reading of documents in the record.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  However, the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board is not required to engage in 'prognostication' but to review issues reasonably raised by the substantive appeal).  In this connection the evidence of record was at times confusing even to treating clinicians.  This is because the evidence showed that the Veteran had fibromyalgia which accounted for much of her complaints of pain, particularly those affecting the muscles in light of having multiple positive trigger points.  Also, the Veteran had exaggerated some of her complaints, consistent with the SSA ALJ determination that testimony of disabling pain and functional restrictions was disproportionate to the objective medical evidence, and the psychological testing indicating a psychological overlay to her complaints of pain.  Moreover, it is only the more recent evidence which eventually established that the Veteran had not only nonservice-connected fibromyalgia but also bilateral radiculopathy.  In other words, she had two overlapping medical conditions inasmuch as the fibromyalgia account for some of her complaints of pain in the lower extremities.  Significantly, the Veteran has never filed a claim for service connection for fibromyalgia.  

An earlier effective date earlier for service connection is barred because the original claim was not received by the RO until July 1, 2011 and because no correspondence between VA and the Veteran or any representative of the Veteran, prior to the current effective date can reasonably be construed as a formal or informal claim for compensation because all such correspondence makes no reference to a claim for service connection for radiculopathy of either lower extremity.  Moreover, as stated, the existence of medical treatment records prior to the current effective date of July 1, 2011, do not constitute a claim for benefits.  See Caluza, 7 Vet. App. at 506; Gilbert, 1 Vet. App. at 52; see also Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (stating that "the essential requirements of any claim, whether formal or informal . . . [are] (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing"); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that the "mere presence" of medical evidence is insufficient to establish the intent necessary for an informal claim for VA benefits).  

Although the Veteran submitted evidence that she was treated prior to July 1, 2011 for radiculopathy of the lower extremities, she did not convey his "intent to apply for benefits" until receipt of correspondence from her then attorney on July 1, 2011.  

Accordingly, in light of the facts above, there is no basis on which an earlier effective date may be assigned.  

General Rating Principles

Disability evaluations are determined by the application of Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined to compensate for the average impairment from service-connected disorders their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate evaluations may be assigned for separate periods of time based on the facts found, a practice called staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999) (assignment of initial staged ratings); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings for any increased rating claim). 

A higher disability rating is assigned if a disability picture more nearly approximates the criteria therefor; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, but coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) (addressing stepped ratings).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event. However, if the weight of the evidence is against a claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).   

Low Back Strain

Service connection was granted for a low back disability in an April 1981 rating decision.  The appeal for a higher rating for service-connected low back disability comes from a March 1999 rating decision that proposed to reduce a 40 percent rating to 20 percent disabling, which was done by a June 1999 rating decision.  However, the 40 percent rating was restored by a March 2000 rating decision.  There is no period of time on appeal during which the low back disability has been rated less than 40 percent disabling.  "[T]he relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2008).  

The criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 5293, were revised effective September 23, 2002.  The criteria for evaluating spinal disabilities DCs 5285 through 5295 (2002) ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered, including the renumbering of DC 5295 to DC 5237 and adding DC 5242 for degenerative arthritis (yet also retaining DC 5003 for degenerative arthritis).  

Generally, where the law or regulation changes the most favorable version applies unless otherwise allowed by law.  So, if the amended regulations do not include a provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded, notwithstanding the holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (overruled by the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

So, in rating the spinal disorders for the period prior to the effective dates of the respective revisions, only the old rating criteria may be applied, but both the old and the new rating criteria, whichever is most beneficial, will be applied for the period beginning as of the respective revisions.  

IVDS Criteria Prior to September 23, 2002

Prior to the September 23, 2002, rating revision a noncompensable evaluation was assigned for IVDS when postoperative and cured.  A 10 percent rating was warranted for mild IVDS.  A 20 percent rating was warranted for moderate IVDS with recurring attacks and 40 percent was warranted for severe IVDS with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased discs, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) provided that in rating IVDS under DC 5293, 38 C.F.R. §§ 4.40 (functional loss may be due to pain) and 4.45 (pain on motion is a factor in joint disability) must be considered because nerve defects and pain may limit spinal motion, even if the current rating were to correspond to the maximum rating (under pre-September 26, 2003, criteria) for limited spinal motion.  

IVDS Criteria as of September 23, 2002

The IVDS criteria prior to September 23, 2002, focused on subjective classifications of the overall degree of impairment.  As of September 23, 2002, the pertinent considerations are (1) incapacitating episodes (defined in Note 1 as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by and treatment by a physician) during the immediately preceding 12 months and, if so, the total duration of them, or (2) the combination of the neurologic and orthopedic manifestations of the disability under 38 C.F.R. § 4.25.  Whichever method results in the higher evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if they have a total duration of at least 1 week but less than 2 weeks, a 10 percent evaluation is warranted; if they have a total duration of at least 2 weeks but less than 4 weeks, a 20 percent evaluation is warranted; if they have a total duration of at least 4 weeks but less than 6 weeks, a 40 percent evaluation is warranted; if they have a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5243.  

Spinal Rating Criteria Prior to September 26, 2003

DC 5003 provides that if degenerative arthritis is established by X-rays, compensation may be awarded under three circumstances:  (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion a rating is assigned under an appropriate DC; (2) when objectively confirmed limitation of motion is noncompensable under schedular rating criteria 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion but there is X-ray evidence of 2 or more major joints or minor joint groups 10 percent, or if there are occasional incapacitating exacerbations 20 percent, will be assigned depending on the degree of incapacity.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion of the lumbar spine warrants a 10 percent rating, moderate limitation of motion a 20 percent rating, and severe limitation of motion a 40 percent rating.  

Degenerative arthritis (and traumatic arthritis which is rated as degenerative arthritis) when established by X-rays is rated on limitation of motion under an appropriate DC.  Limited motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40, and under 38 C.F.R. § 4.45 functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  Functional loss from pathology or pain must be supported by adequate clinical evidence of pathology and by visible behavior upon motion.  38 C.F.R. § 4.40 and Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 5294 (for sacroiliac injury or weakness) provide that a lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  With muscle spasm on extreme forward bending with loss of lateral spine motion, a 20 percent rating is warranted.  When severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, a maximum 40 percent rating is warranted. 

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, consideration must be given to any additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when the symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Where residuals of vertebral fracture are rated based on limitation of motion or muscle spasm, former 38 C.F.R. § 4.71a, DC 5285 authorizes no more than a single 10 percent increase for demonstrable deformity of a vertebral body or vertebral bodies in the spinal segment that is the subject of that rating.  

As to other DCs for rating spinal disabilities prior to September 26, 2003, in this case, there is no evidence of a vertebral fracture or any spinal cord involvement and, so, 38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there has never been any evidence of favorable or unfavorable bony vertebral fixation or ankylosis and, so, DCs 5286 and 5289 are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Prior to September 26, 2003, the spinal rating criteria (other than for IVDS) focused on subjective factors such as ankylosis, (DCs 5286 through 5289) limitation of motion (DCs 5290 through 5292), vertebral fracture (DC 5285), and sacroiliac or lumbosacral injury, strain or weakness (DCs 5294 and 5295).  The DCs for rating spinal disorders were renumbered, including renumbering the DCs relating to limitation of motion of the lumbar spine, DC 5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 (degenerative arthritis of the spine) (yet also retaining DC 5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the Spine created by the revised spinal rating criteria uses more objective criteria and other pertinent considerations with or without symptoms such as pain (radiating or not), stiffness, or aching and, thus, encompass and take into account these symptoms and removes any requirement that there be such symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  They provide for ratings based on limitation of motion of a spinal segment in either forward flexion or limitation of the combined range of motion of that spinal segment, either favorable or unfavorable ankylosis, or with respect to the entire spine if there is loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 sets forth maximum ranges of motion for the spinal segments, except that a lesser degree of motion may be considered normal (if the cause is explained as required in Note 3) and Note 4 states that range of motion should be measured to the nearest five degrees.  

The revised spinal rating criteria eliminated a separate evaluation for ankylosis or limitation of motion of the thoracic (dorsal) spine "[b]ecause the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other."  67 Fed.Reg. 56509, 56512 (September 4, 2002).  

When service-connected for orthopedic spinal disability and for IVDS, an appeal for an increased rating for the service-connected spinal disorder must include consideration of both its orthopedic and neurological manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (providing that "any associated objective neurologic abnormalities" should be evaluated "separately, under an appropriate" DC).  Thus, even if neurological symptoms are rated separately, they are still part of the overall evaluation for the service-connected spinal disability, and so are properly part of a request for an increased disability rating.  Thus, having appealed the disability rating for the service-connected spinal condition, any separate neurological ratings are simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 4.71a, Note (1) to DCs 5235 to 5242, and DC 5243.  

Accordingly, separate ratings may be assigned for the orthopedic and, if any, the neurological manifestations; or a single rating based on IVDS, whichever is greater.  

Thoracolumbar Spine

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, left and right lateral flexion as well as left and right lateral rotation are to 30 degrees.  The combined range of motion refers to the sum of these ranges of motion and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate DC.  38 C.F.R. § 4.71a, DC 5235 to 5242, Note (1). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730.  The DCs for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define trophic changes, 38 C.F.R. § 4.104, DC 7115 (for rating thrombo-angitis obliterans (Buergers' Disease) describes trophic changes as, in pertinent part, "thin skin [and] absence of hair."  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

When peripheral neuropathy is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When characterized usually by a dull and intermittent pain in the typical nerve distribution, it is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe incomplete paralysis.  Peripheral neuropathy characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  38 C.F.R. § 4.123.  

VA's Adjudication Procedures Manual (Manual) M21-1MR, Part III, Subpart iv, Chapter 4, § G(4)) defines mild incomplete paralysis as demonstrating subjective symptoms or diminished sensation; moderate symptomology as the absence of sensation confirmed by objective findings; and severe symptomology as more than sensory findings, such as atrophy, weakness, and diminished reflexes.  Miller v. Shulkin, No. 15-2904, slip op. at 6 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  

Sciatic neurological manifestations are rated under 38 C.F.R. § 4.71a, DCs 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of that nerve.  Under these provisions, for the sciatic nerve, a minimum 10 percent rating is warranted for mild incomplete impairment of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete impairment.  A 40 percent rating is warranted for moderately severe incomplete impairment.  A 60 percent rating is warranted where there is severe incomplete impairment of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost. 


Analysis

Initially, the Board notes that the 2007 Board decision was vacated as to the claim for an increased rating for the service-connected low back sprain because it was unclear what evidence a March 2004 VA examiner had considered and because there was, at that time, some evidence of record as to possible lumbosacral radiculopathy.  The matter of what evidence was considered by the March 2004 VA examiner had been addressed above.  Moreover, the Veteran is now service-connected for bilateral lumbosacral radiculopathy.  

The 2009 Board decision was vacated, as to the increased rating claim, because it had not addressed particular evidence in analyzing whether the Veteran had neurological manifestations of her service-connected low back disability which warranted separate evaluations, for combination.  Again, the Veteran is now service-connected for bilateral lumbosacral radiculopathy.   

The 2011 Board decision was vacated, as to the increased rating claim, "for a contemporaneous examination" but the Court declined to address whether the Board should have obtained a medical examination to assess whether the appellant's low back condition results in neurological manifestations because a contemporaneous examination assessing the current level of the appellant's disability would include this information.  In fact, this has occurred.  

Apparently, at the time of the Court's June 2012 Memorandum decision neither the Court nor the parties were aware that in May 2012 the RO granted service connection for radiculopathy of each lower extremity, due to service-connected low back strain, with each rated 20 percent under DC 8620 (sciatic neuralgia) effective from July 1, 2011.  

Since the Court's June 2012 Memorandum decision, the Veteran has been afforded additional VA rating examinations in May 2012, August 2013, and October 2016.  Moreover, on file are DBQ examination reports from private clinical sources, such as J. Sikkema, a private chiropractor, in 2013 and 2014 and D. Kotun, a private physician's assistant in 2016.  And all this was in compliance with the past JMRs and the Court's 2010 Memorandum decision.  

The Veteran has challenged the adequacy of both the February 1999 and the August 2013 VA rating examinations.  However, the Board had addressed this matter with respect to VA's duty to assist.  There has been no other challenge as to the adequacy of the 2012 and 2016 VA examinations.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Prior to the grants of service connection for sciatic radiculopathy of each lower extremity, the only service-connected disorder was the Veteran's service-connected low back disability, which has been assigned a 40 percent rating.  Thus, only since the effective dates of the grants of service connection for sciatic radiculopathy of each lower extremity has the Veteran had a combined disability rating of 60 percent, including a bilateral factor of 3.6 percent.  

As to an evaluation based on IVDS, because service connection has been established as of July 1, 2011, only the new IVDS rating criteria apply.  However, the Veteran's service-connected orthopedic and neurologic manifestations result in a combined disability rating of 60 percent and this is also the maximum rating assignable under the new IVDS rating criteria.  Moreover, this would require having incapacitating episodes of at least 6 weeks in the past 12 months.  However, this is not shown by the evidence of record.  Rather, virtually all medical opinions, VA and private, are that any incapacitating episodes are less than 6 weeks in duration in any 12 month period.  

Specifically, the May 2012 VA examiner reported that there was IVDS with incapacitating episodes in the past 12 months of a total duration of at least 1 week but less than 2 weeks.  J. Sikkema, a private chiropractor, executed VA Form 21-0960M-14 Back (thoracolumbar spine) Conditions Disability Benefits Questionnaire (DBQ) in March 2014 reported that the Veteran had IVDS with a total duration of incapacitating episodes in the past 12 month of at least 1 week but less than 2 weeks.  Also, in November 2016 D. Kotun, a private physician's assistant, reported that the Veteran had thoracolumbar IVDS with incapacitating episodes requiring bed rest prescribed by a physician in the past 12 months of less than 1 week.  

Under the old orthopedic rating criteria, the Veteran is in receipt of the highest schedular rating possible in the absence of a vertebral fracture or ankylosis.  In this case there is no objective evidence of a vertebral fracture or of ankylosis, either favorable or unfavorable.  Similarly, under the new orthopedic rating criteria the current 40 percent rating is the maximum rating which may be assigned in the absence of unfavorable ankylosis of the thoracolumbar spine.  

Consequently, the only means of obtaining a higher combined rating is if the sciatic radiculopathy of either lower extremity warrants a disability evaluation in excess of the current 20 percent rating assigned for each lower extremity.  

As to the neurologic manifestations, the current 20 percent rating for each lower extremity encompasses moderate sciatic radiculopathy.  The maximum rating for sciatic radiculopathy not characterized by organic changes is a 40 percent rating for moderately-severe sciatic nerve impairment.  A rating for severe sciatic nerve impairment additionally requires that there be marked muscular atrophy.  However, in this case the Veteran has never had any muscular atrophy, much less marked muscular atrophy.  In this regard, although D. Kotun, a private physician's assistant reported in a November 2016 DBQ examination report that the Veteran had severe sciatic radiculopathy in each lower extremity, that report also reflects that objective neurological testing was not performed and, additionally, muscle strength testing was not conducted.  As to the Veteran's having crossed out a portion of the 2013 VA examination report reflecting that she had moderate sciatic radiculopathy, and her insertion of the word "severe," she is a layperson and as such does not have the competence, education or medical experience to render a medical opinion.  

With respect to other finding as to the presence of moderate as opposed to moderately-severe sciatic nerve impairment, earlier clinical findings the Veteran's complaints of pain, including in her lower extremities long predates the actual documentation of her now service-connected sciatic radiculopathy.  For example, as early as 2001, Dr. L. Schulman reported that the Veteran's sensory system was intact and there were no dermatomal abnormalities, but that most of her pain stemmed from nonservice-connected fibromyalgia.  Similarly, on VA spinal examination in 2002 DTRs in the lower extremities were within normal limits.  

In August 2009 a podiatrist of the Mount Dora Podiatry indicated that the Veteran's strength was greatly reduced in the right ankle but it is clear that the podiatrist attributed this as well as some other abnormalities in the lower portion of each leg to nonservice-connected sinus tarsi syndrome and residuals of a 2005 right ankle fracture.  Even more recently, a May 2012 VA examination  found that strength was essentially normal in all portions of the lower extremities, with DTRs being 2+ at the knees and 1+ at the ankles, although there was decreased sensation.  This is consistent with the findings of Dr. H. Malczak in 2012 when several examinations found no sensory abnormalities, normal DTRs, and a normal gait and stance.  

The Board finds the results of the August 2013 VA examination to be persuasive.  That examination found decreased sensation in the lower extremities but only somewhat diminished reflexes.  There was no finding of diminished strength; rather, strength was 5/5 in the lower extremities.  That examiner's opinion was that there was moderate bilateral sciatic radiculopathy.  This is consistent with the opinion of J. Sikkema, a private chiropractor, in the March 2014 DBQ examination report who also reported that the Veteran had moderate radiculopathy in each lower extremity which was supported by the clinical findings of essentially normal strength in the lower extremities and only slightly diminished reflexes at the ankles but normal reflexes at the knees.  Moreover, there is no clinical evidence that the Veteran has ever had any radicular symptomatology which affects her bowels or bladder.  

For these reasons, the Board finds that the preponderance of the evidence is against finding that throughout the appeal period the Veteran's service-connected bilateral sciatic radiculopathy in each lower extremity has ever been more that, at most, moderate in severity.  

Accordingly, at no time during the appeal period has a rating in excess of 40 percent been warranted for the service-connected low back disorder.  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) it was held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id.  The Court also found that in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only any service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Id. at 496.  Here, because the Board is required to address the impact of the service-connected low back strain, as well as the impact of the service-connected bilateral sciatic neuropathy, the Board will discuss the cumulative impact of all of these disorders, which are the Veteran's only service-connected disabilities.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran's receives only minimal relief of her pain through the use of medication.  On the other hand, a factor which weighs against referral for extraschedular consideration is the fact that the evidentiary record amply demonstrates, as discussed above, that much of her pain stems from her nonservice-connected fibromyalgia.  Likewise, there is ample evidence that she has a significant psychological overlay to much of her complaints of pain, and even her overall functional impairment.  

Also, the Veteran may receive a higher overall, i.e., combined disability rating, if her service-connected bilateral sciatic radiculopathy worsens to such an extent as to result in moderately-severe, or even severe, sciatic radiculopathy in either one or both lower extremities.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating(s) assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's caselaw has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

Additionally, as applicable in this case, the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.").  In this case, the bilateral factor of 3.6 percent has been calculated in arriving at the 60 percent combined disability rating.  

These factors alone, in the judgment of the Board, would be sufficient to find that referral for extraschedular consideration is not warranted.  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected lumbar disability and bilateral lower extremity disabilities has been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and bilateral lower extremity symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, limited movement due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Id., Mitchell, Id.); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

Next, addressing impairment in specific activities of which the Veteran has complained, such as functional impairment related to cooking, such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to functional impairment with respect to grocery shopping, or shopping generally, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require lumbar extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  

As to functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weigh-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  

To the extent that any of these activities causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran in the future actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For all the foregoing reasons, the preponderance of the evidence of record is against finding that staged ratings are warranted at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching all of these determinations, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

The applications to reopen claims for service connection for disorders of the cervical spine, left knee, right knee, and right hip is granted.  

Upon de novo review, service connection for disorders of the cervical spine, left knee, right knee, and right hip is denied.  

Service connection for a left hip disorder and for headaches is denied.  

Entitlement to an earlier effective date, prior to July 1, 2011, for left lower extremity radiculopathy and right lower extremity radiculopathy is denied.  

Entitlement to a rating in excess of 40 percent for service connection low back strain is denied. 


REMAND

Because the Veteran has outstanding claims for service connection for multiple disabilities, any adjudication and particularly any grant of service connection, could impact upon the claim for a TDIU rating.  Accordingly, adjudication of the claim for a TDIU rating must be deferred pending development, and in the case of recently asserted claims of service connection, adjudication of such claims.  

Manlincon

As to the claims for service connection for acute and subacute peripheral neuropathy of both upper and both lower extremities; neurobehavioral effects; and for non-Hodgkin's lymphoma, in April 2017 the Veteran's representative filed an NOD, on VA Form 21-0958, to a March 2017 RO decision denying service connection for these disabilities.  As yet, no SOC has been issued addressing the denials of these claims and, so, these issues must be remanded for that purpose.  

When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC addressing these claims is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a SOC concerning her claims of:  

a) service connection for acute and subacute peripheral neuropathy of the left lower extremity;

b) service connection for acute and subacute peripheral neuropathy of the right lower extremity radiculopathy;

c) service connection for acute and subacute peripheral neuropathy of the left upper extremity;

d) service connection for acute and subacute peripheral neuropathy of the right upper extremity; 

e) service connection for neurobehavioral effects;

f) service connection for non-Hodgkin's lymphoma.  

The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise the Veteran of the time limit in which she may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b).  If, and only if, she perfects a timely appeal of these additional claims should these claims be returned to the Board for further appellate consideration.  

2.  After adjudication of the claims for service connection for service connection for autoimmune disease, Auto hepatitis, and osteoporosis, readjudicate the claim for a TDIU rating.  

If the claim for a TDIU rating remains denied, issue a Supplemental Statement of the Case (SSOC) and after allowing the appropriate period for a response, return that claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


